       Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 1 of 70



 1 ROBBINS GELLER RUDMAN
     & DOWD LLP
 2 SHAWN A. WILLIAMS (213113)
   DANIEL J. PFEFFERBAUM (248631)
 3 ARMEN ZOHRABIAN (230492)
   Post Montgomery Center
 4 One Montgomery Street, Suite 1800
   San Francisco, CA 94104
 5 Telephone: 415/288-4545
   415/288-4534 (fax)
 6 shawnw@rgrdlaw.com
   dpfefferbaum@rgrdlaw.com
 7 azohrabian@rgrdlaw.com

 8 Lead Counsel for Plaintiffs

 9

10                               UNITED STATES DISTRICT COURT

11                           NORTHERN DISTRICT OF CALIFORNIA

12                                  SAN FRANCISCO DIVISION

13 LOGAN HESSEFORT, Individually and on        )   Lead Case No. 3:18-cv-00838-JST
   Behalf of All Others Similarly Situated,    )
14                                             )   CLASS ACTION
                                 Plaintiff,    )
15                                             )   FIRST AMENDED CONSOLIDATED
          vs.                                  )   CLASS ACTION COMPLAINT FOR
16                                             )   VIOLATION OF THE FEDERAL
   SUPER MICRO COMPUTER, INC.,                 )   SECURITIES LAWS
17 CHARLES LIANG, HOWARD HIDESHIMA             )
   and PERRY G. HAYES,                         )
18                                             )
                                 Defendants.   )
19                                             )
                                                   DEMAND FOR JURY TRIAL
20

21

22

23

24

25

26

27

28


     1521375_1
         Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 2 of 70



 1                                                         TABLE OF CONTENTS
 2                                                                                                                                                 Page
 3 SUMMARY OF ACTION...............................................................................................................1

 4 INTRODUCTION ...........................................................................................................................1

 5 JURISDICTION AND VENUE ......................................................................................................8

 6 THE PARTIES.................................................................................................................................8

 7 BACKGROUND ...........................................................................................................................10

 8               Before the Class Period Super Micro Twice Misses SEC Filing Deadlines and
                 Implements New Accounting System to Improve Internal Controls .................................10
 9
   FALSE AND MISLEADING STATEMENTS ISSUED DURING THE CLASS
10 PERIOD .........................................................................................................................................11

11               Super Micro Announces 4Q16 and FY16 Financial Results and Files Form 10-K ..........11

12               Super Micro Announces 1Q17 Financial Results and Files Form 10-Q ...........................17

13               Super Micro Announces 2Q17 Financial Results and Files Form 10-Q ...........................18

14               Super Micro Announces 3Q17 Financial Results and Files Form 10-Q ...........................20

15               Super Micro Announces Preliminary 4Q17 Financial Results ..........................................21

16               Super Micro Requests 15-Day Extension to File Form 10-K ............................................24

17               Super Micro Fails to Meet Extended Deadline to File Form 10-K and Announces
                 Audit Committee Review ..................................................................................................25
18
                 Super Micro Reveals Premature Revenue Recognition; Fails to File 1Q18 Form
19               10-Q ...................................................................................................................................26

20               Super Micro Announces Departure of Senior Executives and Cannot State if Its
                 Historical Financial Statements Are Accurate; Audit Committee Investigation
21               Results in Further Inquiry and Delay .................................................................................30

22 POST-CLASS PERIOD EVENTS AND DISCLOSURES...........................................................32

23               Super Micro Subject to Delisting by NASDAQ ................................................................34

24               Super Micro Fails to File 3Q18 Form 10-Q.......................................................................35

25               Super Micro Fails to Meet Filing Deadline; NASDAQ Suspends Trading .......................38

26               Super Micro Announces Restatement and Material Weaknesses ......................................44

27 SUPER MICRO’S FINANCIAL STATEMENTS WERE MATERIALLY MISSTATED .........47

28               Defendants Will Restate Super Micro’s Financial Statements ..........................................47


      1521375_1
        Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 3 of 70



 1              Defendants Identified Material Weaknesses in Internal Controls and Ineffective
                Disclosure Controls in the Restatement Announcement ...................................................49
 2
                Super Micro’s Restatement Announcement Is an Admission of Falsity ...........................51
 3
                Defendants’ GAAP Violations and Announced Restatement Were Material ...................52
 4
                Defendants’ Violations of SEC Regulations Related to Super Micro’s Inadequate
 5              Internal Controls ................................................................................................................53

 6 ADDITIONAL SCIENTER ALLEGATIONS ..............................................................................55

 7 LOSS CAUSATION AND ECONOMIC LOSS ...........................................................................59

 8 NO SAFE HARBOR .....................................................................................................................60

 9 APPLICABILITY OF PRESUMPTION OF RELIANCE: FRAUD ON THE MARKET ...........61

10 CLASS ACTION ALLEGATIONS ..............................................................................................62

11              COUNT I ...........................................................................................................................63

12              COUNT II ..........................................................................................................................64

13 PRAYER FOR RELIEF ................................................................................................................65

14 JURY DEMAND ...........................................................................................................................65

15

16

17

18
19

20

21

22

23

24

25

26

27

28


      1521375_1
                    Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 4 of 70



            1           1.     Lead Plaintiff New York Hotel Trades Council & Hotel Association of New York

            2 City, Inc. Pension Fund (“Plaintiff” or “New York Hotel Pension Fund”), individually and on behalf

            3 of all others similarly situated, by Plaintiff’s undersigned attorneys, alleges the following based upon

            4 personal knowledge as to Plaintiff and Plaintiff’s own acts, and upon information and belief as to all

            5 other matters based on the investigation conducted by and through Plaintiff’s attorneys, which

            6 included, among other things, a review of Super Micro Computer, Inc.’s (“Super Micro” or the

            7 “Company”) press releases, United States Securities and Exchange Commission (“SEC”) filings,

            8 analyst reports, media reports and other publicly disclosed information about the Defendants. 1

            9 Plaintiff believes that substantial evidentiary support will exist for the allegations set forth herein

       10 after a reasonable opportunity for discovery.

       11                                           SUMMARY OF ACTION
       12               2.     This is a securities fraud class action alleging violations of the anti-fraud provisions

       13 of the federal securities laws on behalf of all purchasers of the common stock of Super Micro

       14 between August 5, 2016, and January 30, 2018, inclusive (the “Class Period”). The claims asserted

       15 herein are brought against Super Micro and certain of its current and former officers and directors,

       16 including Charles Liang (“Liang”), the Company’s President, Chief Executive Officer (“CEO”) and

       17 Chairman of the Board (Principal Executive Officer), Howard Hideshima (“Hideshima”), former

       18 Senior Vice President and Chief Financial Officer (“CFO”) until January 30, 2018, and Perry G.
       19 Hayes (“Hayes”), Senior Vice President-Investor Relations.

       20               3.     During the Class Period, Defendants violated §§10(b) and 20(a) of the Securities

       21 Exchange Act of 1934 (“Exchange Act”), 15 U.S.C. §§78j(b) and 78t(a), and Rule 10b-5

       22 promulgated thereunder, 17 C.F.R. §240.10b-5, by making false and misleading statements

       23 concerning the Company’s operations, financial performance and prospects.

       24                                               INTRODUCTION
       25               4.     Super Micro was incorporated in California in September 1993, and reincorporated in

       26 Delaware in March 2007. The Company is headquartered in San Jose, California. During the Class

       27
                1
                     As defined below.
       28
1521375_1       FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
                FEDERAL SECURITIES LAWS - 3:18-cv-00838-JST                                                         -1-
                 Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 5 of 70



            1 Period, the Company traded on the NASDAQ Global Select Market (“NASDAQ”) under the ticker

            2 symbol “SMCI.” The Company bills itself as a global leader in high-performance, high-efficiency

            3 server technology and innovation, and as a premier provider of end-to-end green computing

            4 solutions and integration/support services for Data Center, Cloud Computing, Enterprise IT, Big

            5 Data, High Performance Computing (“HPC”) and internet of things (“IoT”) Embedded Systems

            6 worldwide.

            7         5.      In 2015, prior to the Class Period, the Company twice failed to timely file its required

            8 financial disclosures with the SEC. First, at the end of August 2015, the Company required a 15-day

            9 extension to file its FY15 Form 10-K after discovering irregularities regarding certain marketing

       10 expenses; second, in November 2015, the Company disclosed issues with extended warranties which

       11 should have been accounted for as deferred revenue, resulting in a delayed 1Q16 2 Form 10-Q and a

       12 prior period adjustment. Under heightened scrutiny, the Company assured investors that it had taken

       13 the necessary steps to remedy these issues, including through substantial investment in the

       14 implementation of an SAP accounting system.

       15             6.      On July 18, 2016, approximately two weeks prior to the Class Period, Super Micro

       16 pre-announced disappointing preliminary results for the completed 4Q16, including revenue of

       17 $520-$524 million, down from previous guidance of $580-$640 million, and earnings per share

       18 (“EPS”) of $0.15-$0.17, down from previous guidance of $0.46-$0.58. This pre-announcement put
       19 significant pressure on the Company to deliver at the higher end of their pre-announced ranges going

       20 forward. As one analyst put it going into the August 4, 2016 earnings conference call: “Thursday’s

       21 call has the potential to be a pivotal event for the company.” 3

       22             7.      On August 4, 2016, after the close of trading, on the eve of the Class Period, the

       23 Company reported 4Q16 and FY16 financial results, including revenues of $524 million and EPS of

       24 $0.20, both of which met or exceeded the pre-announced figures, and gave 1Q17 revenue guidance

       25
          2
              Super Micro’s fiscal year ends on June 30. 1Q refers to the period ending September 30; 2Q
       26 refers to the period ending December 31; 3Q refers to the period ending March 31; and 4Q refers to
          the period  ending June 30.
       27
          3
              Roth Capital Partners August 2, 2016 Company Note.
       28
1521375_1       FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
                FEDERAL SECURITIES LAWS - 3:18-cv-00838-JST                                                        -2-
                 Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 6 of 70



            1 of $470-$550 million and EPS guidance of $0.15-$0.30. Liang described Super Micro as “one of the

            2 fastest growing companies in the IT industry” and well-positioned going forward. The Company’s

            3 stock price rose to above $21 on these false and misleading statements and omissions.

            4          8.     On August 26, 2016, the Company filed its FY16 Form 10-K which materially

            5 misrepresented the Company’s commitment to effective disclosure controls and procedures and

            6 noted that the Company had remediated prior-year material weaknesses in internal controls. The

            7 Form 10-K disclosed that management had evaluated the Company’s internal controls over financial

            8 reporting, had determined them to be effective as of June 30, 2016, and claimed that the consolidated

            9 financial statements were presented consistent with generally accepted accounting principles

       10 (“GAAP”). Moreover, the Company falsely stated it only “recognize[d] revenue from sales of

       11 products when persuasive evidence of an arrangement exists, shipment has occurred and title has

       12 transferred, the sales price is fixed or determinable, collection of the resulting receivable is

       13 reasonably assured, and all significant obligations have been met.” The FY16 Form 10-K also

       14 disclosed that the Company had “adopted a ‘Code of Business Conduct and Ethics’” applicable to all

       15 employees and further referenced senior officers’ responsibility for maintaining sufficient internal

       16 controls over financial reporting. The FY16 Form 10-K also attached Sarbanes-Oxley Act of 2002

       17 (“SOX”) certifications, signed by Liang and Hideshima, attesting that the Company’s financial

       18 statements did not contain false or misleading statements, that each had designed the Company’s
       19 disclosure controls and internal controls over financial reporting and that such controls were

       20 effective.

       21              9.     Defendants continued their false and misleading representations concerning the

       22 Company’s financial results during each quarter in FY17 through the issuance of earnings releases

       23 and on investor conference calls. 4 In addition, Defendants made similar misrepresentations as those

       24 contained in the FY16 Form 10-K with its 1Q17 Form 10-Q filed in November 2016, its 2Q17 Form

       25 10-Q filed in February 2017, and its 3Q17 Form 10-Q filed in May 2017. For example, in its Form

       26
          4
              The 1Q17 Form 8-K earnings release was issued on October 27, 2016, the 2Q17 Form 8-K
       27 earnings release was issued on January 26, 2017, the 3Q17 Form 8-K earnings release was issued on
          April 27, 2017, and the 4Q17 Form 8-K earnings release was issued on August 3, 2017.
       28
1521375_1       FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
                FEDERAL SECURITIES LAWS - 3:18-cv-00838-JST                                                     -3-
                 Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 7 of 70



            1 10-Q filings between 1Q17 through 3Q17, Super Micro expressly stated that no changes had

            2 occurred concerning its critical accounting policies, including its revenue recognition policy, since

            3 its previous disclosure in its FY16 Form 10-K. Moreover, the Forms 10-Q contained similar

            4 misrepresentations regarding the Company’s compliance with GAAP and the effectiveness of its

            5 disclosure controls and internal controls. Each filing also included SOX certifications signed by

            6 Liang and Hideshima. These false and misleading statements caused or maintained further inflation

            7 in Super Micro’s stock price.

            8          10.    On July 20, 2017, the Company pre-announced preliminary 4Q17 results and touted

            9 continued growth. Two weeks later, the Company issued a press release and held an earnings

       10 conference call proclaiming “record revenue and strong momentum” in FY17 and that “fiscal 2018

       11 will be one of the strongest years in Super Micro’s history.” These false statements and omissions

       12 drove the stock price above $27 per share.

       13              11.    Defendants’ statements concerning the Company’s financial results, operations and

       14 prospects – in particular its reported revenue and earnings results and claims of effective internal

       15 controls over revenue recognition, as well as compliance with GAAP and SOX certifications, were

       16 materially false and misleading because Defendants knew, or were deliberately reckless in not

       17 knowing, that: (a) the Company materially misstated revenues, net income and EPS for three fiscal

       18 years, i.e., FY15-FY17, including improperly recording approximately $60 million of revenue, $8.5
       19 million of net income and $0.16 of EPS in aggregate over the three year period; (b) the Company

       20 suffered from material weaknesses in internal controls over revenue recognition and the Company’s

       21 disclosure controls and procedures were ineffective; (c) the Company lacked appropriate revenue

       22 cut-off controls, including failing to lock the shipping dock at quarter close, insufficient quarter-end

       23 revenue testing procedures and an inadequate sales sub-certification process at quarter-end; (d) the

       24 Company’s lack of internal controls was so severe that the accounting for thousands of transactions

       25 from FY15 through FY17 required reassessment to determine the appropriate revenue recognition

       26 treatment; (e) the Company failed to allocate revenue accurately for customer contracts with service

       27 elements; (f) the Company failed to properly account for certain inventory used for engineering

       28 purposes and certain products returned to the Company for repair as inventory; (g) the Company
1521375_1       FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
                FEDERAL SECURITIES LAWS - 3:18-cv-00838-JST                                                     -4-
                 Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 8 of 70



            1 improperly and prematurely recognized revenue in violation of GAAP on certain transactions near

            2 quarter-end when offering free shipping; (h) the Company lacked sufficient personnel with expertise

            3 required for proper revenue recognition; (i) the Company failed to maintain sufficient documentation

            4 to support the appropriate accounting treatment of certain transactions; and (j) as a result of the

            5 foregoing, the Company was exposed to the risk of restatement, inability to attest to the accuracy of

            6 its historical financial statements, inability to obtain auditor sign-off, de-listing from the NASDAQ,

            7 investigation by the SEC and other regulatory action or civil liability.

            8          12.     The truth began to emerge in a series of partial disclosures – some obscured by

            9 further false and misleading statements – on August 29, 2017, when the Company announced it

       10 would be unable to timely file its FY17 Form 10-K. Defendants, however, revealed only that they

       11 needed additional time “to compile and analyze certain information and documentation” prior to

       12 auditor review but would file within 15 days. On September 15, 2017, after failing to meet the 15-

       13 day extension, the Company stated that it was “unable at this time to provide a date as to when the

       14 review and the audits will be completed,” but that it “intends to file its 10-K promptly upon

       15 completion of the audit committee’s review and the completion of the audit.” The stock price

       16 declined 15% during the ensuing two trading days.

       17              13.     On October 26, 2017, Super Micro disclosed that it was still unable to file its FY17

       18 Form 10-K and revealed that the internal investigation was spurned by a review of a transaction
       19 improperly recorded as revenue in 2Q17 which was subsequently reversed and recorded as revenue

       20 in 3Q17. The ongoing investigation was to “determine whether there were any similar transactions

       21 and if so, whether such transactions were properly accounted for.” The Company admitted that

       22 “[d]ue to the volume of data to be reviewed to complete the investigation” it could not “predict the

       23 possible outcome of the investigation.” During an earnings conference call that day, Defendants

       24 refused to answer questions about the investigation or when it might file its Form 10-K. The stock

       25 price continued its descent as these partial disclosures began to shed light on the nature of the

       26 fraudulent accounting.

       27              14.     During the ongoing investigation and review, Defendants falsely claimed that the

       28 investigation was nearing completion and the Company would become current on its SEC filings.
1521375_1       FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
                FEDERAL SECURITIES LAWS - 3:18-cv-00838-JST                                                      -5-
                 Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 9 of 70



            1 On December 6, 2017, Wells Fargo reported on a conference at which Hayes stated that he “believes

            2 that Super Micro is in the final stages of audit review before filing its 10-K (and subsequent updated

            3 10-Q).” This and similar false statements and omissions caused Super Micro’s stock price to remain

            4 inflated as Defendants revealed some information while concealing the full scope, magnitude and

            5 impact of the fraud.

            6          15.     Multiple senior executives departed shortly thereafter. On January 30, 2018, the last

            7 day of the Class Period, Wally Liaw (“Liaw”), Sr. Vice President of International Sales (and owner

            8 of 4% of the Company), Phidias Chou, Sr. Vice President, Worldwide Sales and Hideshima resigned

            9 effective immediately. Liaw also resigned from the Company’s Board of Directors. A new CFO

       10 was appointed. Unsurprisingly, an analyst described the resignations as “disturbing.” The Company

       11 also announced that the Audit Committee completed its investigation but that further investigation

       12 still remained to be done and the Company could no longer verify the accuracy of prior financial

       13 statements. The stock price fell again.

       14              16.     The disclosures did not stop, however, as subsequent filings, press releases and

       15 earnings conference calls further revealed the falsity of Defendants’ prior statements as well as their

       16 knowledge or deliberate disregard for the truth. Despite repeated statements that the Company

       17 intended to become current on its SEC filings, on August 21, 2018 – a year after its FY17 Form 10-

       18 K was required to be filed – the Company admitted that substantial work still remained as the
       19 Company needed to review thousands of transactions from FY15 through FY17 with no set

       20 completion date and it would not meet the filing deadline necessary to remain listed on the

       21 NASDAQ. The Company detailed at least one type of accounting violation i.e., it prematurely

       22 recognized revenue on certain quarter-end transactions where free shipping was offered. Further,

       23 Company executives admitted that they still could not determine the impact on the Company’s

       24 historical financial statements, whether a restatement was required, or when the Company might file

       25 with the SEC. On August 22, 2018, Super Micro was suspended from trading on the NASDAQ; its

       26 stock price continued to decline.

       27              17.     On November 15, 2018, Super Micro disclosed in its Form 8-K that its financial

       28 statements from FY15 (i.e., July 1, 2014 to June 30, 2015), FY16 (i.e., July 1, 2015 to June 30,
1521375_1       FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
                FEDERAL SECURITIES LAWS - 3:18-cv-00838-JST                                                      -6-
                   Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 10 of 70



            1 2016) and the first three quarters of FY17 (as well as 4Q17 preliminary results) “should no longer be

            2 relied upon because of errors” and would be restated: “The errors primarily related to the timing of

            3 recognition of revenue and classification of certain inventory used for engineering purposes and

            4 certain products returned to the Company for repair as inventory. Revenue recognition timing issues

            5 included quarter-end cut-off determinations and allocation of revenue determinations for customer

            6 contracts with service elements.” The Company also reported that it planned “to correct other

            7 accounting errors discovered through management’s review process.” Furthermore, “The Company

            8 will report material weaknesses in internal control over financial reporting related to this matter

            9 and will report that its disclosure controls and procedures were ineffective.” The Company

       10 estimated that it overstated, in aggregate from FY15-FY17, approximately $60 million of revenue,

       11 $8.5 million of net income and $0.16 of EPS.

       12               18.   In a conference call the same day, Company executives reported that the “number and

       13 breadth of the adjustments, coupled with their aggregate magnitude was significant enough for us to

       14 conclude that restating prior periods was necessary.” The Company also described efforts to

       15 remediate its material weaknesses including hiring additional personnel in the revenue area,

       16 implementing “strong cut-off controls including locking the shipping dock at the close of the

       17 quarter,” enhanced revenue testing at quarter end, a revamped sales sub-certification process at

       18 quarter-end and the formation of a new internal audit team. The Company still could not estimate
       19 when it would be able to file its FY17 Form 10-K or any subsequent SEC filing.

       20               19.   As a result of Defendants’ misconduct, investors suffered tens of millions of dollars

       21 in economic loss. And yet, a full accounting of their fraud remains concealed from the investing

       22 public as investors can no longer rely on the Company’s quarterly and annual filings from FY15,

       23 FY16, or the first three quarters of FY17 (as well as 4Q17 preliminary results) and the Company’s

       24 FY17 Form 10-K (for the period ending June 30, 2017), and all quarterly and annual filings

       25 thereafter, remain delinquent as of January 22, 2019. While Super Micro has provided an estimated

       26 range of a restatement, it has not been finalized or approved by the Company’s auditors. 5

       27
               5
            To date, the Company’s delinquent reports include 1Q18, 2Q18, 3Q18, 1Q19 Forms 10-Q and
       28 FY17 and FY18 Forms 10-K.
1521375_1      FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
               FEDERAL SECURITIES LAWS - 3:18-cv-00838-JST                                                      -7-
                Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 11 of 70



            1                                   JURISDICTION AND VENUE
            2          20.    The claims asserted arise under §§10(b) and 20(a) of the Exchange Act, 15 U.S.C.

            3 §78j(b) and 78t(a), and Rule 10b-5, 17 C.F.R. §240.10b-5. Jurisdiction is conferred by §27 of the

            4 Exchange Act, 15 U.S.C. §77aa. Venue is proper pursuant to §27 of the Exchange Act. The

            5 Company’s headquarters are in San Jose, California, false statements were made in this District, and

            6 acts giving rise to the violations complained of occurred in this District.

            7                                           THE PARTIES
            8          21.    Lead Plaintiff New York Hotel Pension Fund provides health, pension and other

            9 benefits to over 90,000 Union members, dependents and retirees of the New York City hotel

       10 industry. The New York Hotel Pension Fund purchased Super Micro common stock during the

       11 Class Period and was damaged thereby.

       12              22.    Defendant Super Micro describes itself as a global leader in high-performance, high-

       13 efficiency server technology and innovation, and as a premier provider of end-to-end green

       14 computing solutions and integration/support services for Data Center, Cloud Computing, Enterprise

       15 IT, Big Data, HPC and IoT Embedded Systems worldwide. The Company is headquartered in San

       16 Jose, California, and traded on the NASDAQ, an efficient market, under the ticker symbol SMCI

       17 until August 22, 2018 when it was delisted. Super Micro shares continued to trade over-the-counter

       18 thereafter. Numerous analysts covered Super Micro including those from Stifel Nicolaus, D.A.
       19 Davidson & Co, Susquehanna Financial Group LLP, Pacific Crest, Roth Capital Partners, LLC and

       20 Maxim Group LLC.

       21              23.    Defendant Liang was, at all relevant times, the Company’s President, CEO and

       22 Chairman of the Board (Principal Executive Officer). He founded Super Micro and has served as

       23 President, CEO and Chairman of the Board since its inception in September 1993. Liang has been

       24 developing server system architectures and technologies for the past two decades. Liang holds an

       25 M.S. in Electrical Engineering from the University of Texas at Arlington and a B.S. in Electrical

       26 Engineering from National Taiwan University of Science & Technology in Taiwan. Liang is known

       27 to obsess over every detail of Super Micro’s business from approving custom orders to dictating

       28
1521375_1       FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
                FEDERAL SECURITIES LAWS - 3:18-cv-00838-JST                                                    -8-
                   Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 12 of 70



            1 environmentally themed green neckties that executives wear to customer meetings. 6 “‘He is the

            2 person who approves and looks at everything the company is doing – every new product, marketing

            3 effort, sales effort, anything you want to do or promote,’” said a former employee who was manager

            4 of American sales. 7 Liang, as a director, officer and significant stockholder of Super Micro has

            5 considerable influence over the management of the Company’s business. Super Micro’s FY16 Form

            6 10-K states that Liang is critical to the overall management of the Company and notes that he is

            7 personally involved in key relationships with suppliers, customers and strategic partners. Super

            8 Micro’s FY16 Form 10-K also states that Liang is the chief operating decision maker. Liang,

            9 together with his wife Chiu-Chu (Sara) Liu Liang (who co-founded Super Micro and has served as

       10 Senior Vice President of Operations, Chief Administration Officer, Treasurer and member of the

       11 Company’s Board of Directors since 1993), collectively own 18% of the outstanding Super Micro

       12 stock as of December 31, 2016.

       13               24.    Defendant Hideshima was the Senior Vice President and CFO of the Company until

       14 his resignation on January 30, 2018. Hideshima had served as CFO since May 2006. Hideshima

       15 holds an M.B.A. from San Francisco State University and a B.S. in Business Administration from

       16 the University of California at Berkeley.

       17               25.    Defendant Hayes was at all relevant times Senior Vice President-Investor Relations at

       18 Super Micro and President of Super Micro Netherlands BV. Hayes manages investor relations and
       19 other external communications with the financial community.

       20               26.    The Defendants named in ¶¶23-25 are referred to herein as the “Individual

       21 Defendants.”

       22               27.    The Individual Defendants controlled the contents of the Company’s quarterly

       23 reports, press releases and presentations to securities analysts, money and portfolio managers and

       24 institutional investors, i.e., the market. They were provided with copies of the Company’s reports

       25 and press releases alleged herein to be misleading prior to or shortly after their issuance and had the

       26
               6
                     https://www.nytimes.com/2008/11/24/technology/business-computing/24micro.html.
       27
               7
                     https://www.nytimes.com/2008/11/24/technology/business-computing/24micro.html.
       28
1521375_1      FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
               FEDERAL SECURITIES LAWS - 3:18-cv-00838-JST                                                       -9-
                Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 13 of 70



            1 ability and opportunity to prevent their issuance or cause them to be corrected. Because of their

            2 positions within the Company, and their access to material non-public information available to them

            3 but not to the public, the Individual Defendants knew that the adverse facts specified herein had not

            4 been disclosed to and were being concealed from the public and that the positive representations

            5 being made were then materially false and misleading. The Individual Defendants are liable for the

            6 false and misleading statements and omissions pleaded herein.

            7                                          BACKGROUND
        8 Before the Class Period Super Micro Twice Misses SEC Filing Deadlines and Implements
          New Accounting System to Improve Internal Controls
        9
                  28.     In 2015, prior to the Class Period, the Company twice failed to timely file its required
       10
          financial reports with the SEC. First, at the end of August 2015, the Company required a 15-day
       11
          extension to file its FY15 Form 10-K because it discovered irregularities regarding certain marketing
       12
          expenses; second, in November 2015, the Company disclosed issues with extended warranties which
       13
          should have been accounted for as deferred revenue, resulting in a delayed 1Q16 Form 10-Q and a
       14
          prior period adjustment that was corrected in the same period. This prior period adjustment resulted
       15
          in the Company amending its previously filed FY15 Form 10-K. Specifically, on November 16,
       16
          2015, the Company filed a Form 10-K/A to restate that its disclosure controls and procedures and its
       17
          internal controls over financial reporting as of June 30, 2015, were now ineffective because of a
       18
          material weakness related to its revenue recognition of contracts with extended product warranties.
       19
          Notably, the Company assured investors that it had taken the necessary steps to remedy these issues
       20
          through a remediation plan for the material weakness and substantial investment in the
       21
          implementation of an SAP accounting system.
       22
                  29.     On January 13, 2016, Hideshima spoke at the Needham Growth Conference about
       23
          Super Micro’s adoption of the new SAP based accounting that went live in July 2015, and noted that
       24
          the Company had invested in infrastructure and accounting processes to avoid delayed SEC filings:
       25
                          [Unidentified Audience Member]: I don’t want to embarrass you as a CFO,
       26         but we’ve had a couple of surprises on the accounting side and I would like to get
                  your perspective or what you learned about it, what you are doing actively so that we
       27         are not overexposed to surprises.

       28
1521375_1       FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
                FEDERAL SECURITIES LAWS - 3:18-cv-00838-JST                                                    - 10 -
                 Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 14 of 70



            1                 [Hideshima]: We have had a couple of missteps in the last couple of quarters.
                       Timing wise was unfortunate, because they seemed to happen back to back with each
            2          other. Somewhat unrelated events, but both delayed our K filing and our Q filing.

            3                 We have added a new accounting system, SAP. We went live in the US in
                       July. We just went live in the Netherlands and Taiwan; they have gone well. But we
            4          have invested in our infrastructure to improve our accounting and our books and
                       what have you and our ability to manage the operations in the Company. This is
            5          an investment we have made for a number of different years.

            6                 On the accounting side of it we have increased our resources in that area
                       too and increased our processes. So, again, we are hopeful that it doesn’t happen
            7          again.

            8                  [Unidentified Audience Member]: But the other side would be people-related
                       or the entities regarding that. I’m just trying to get more color?
            9
                              [Hideshima]: Both. They go in conjunction with each other because the
       10              system will provide data to us. We will analyze the data, build processes around the
                       new data that we have for it. Again, it’s a combination of both, more efficient
       11              system backing up, generating reports; obviously more people reviewing and
                       looking at the reports.
       12
                       30.    On July 18, 2016, Super Micro pre-announced disappointing preliminary results for
       13
                the completed 4Q16, including revenue of $520-$524 million, down from previous guidance of
       14
                $580-$640 million, and EPS of $0.15-$0.17, down from previous guidance of $0.46-$0.58. This
       15
                poor pre-announcement put significant pressure on the Company to begin delivering at the higher
       16
                end of their pre-announced ranges.
       17
                       31.    On August 2, 2016, Roth Capital Partners issued a report titled “SMCI: Thursday’s
       18
                Earnings Call Could be Pivotal,” noting that the Company’s upcoming earnings conference call and
       19
                the Company’s financial results would define the Company’s growth story to Wall Street:
       20
                       [W]e believe this Thursday’s call has the potential to be a pivotal event for the
       21              company. Either it will be able to convince us and the rest of the Street that the June
                       debacle was an anomaly and that its go-to-market strategy differentiates it from the
       22              competition, or we will be faced with the prospects of a slower growth company
                       achieving substantially lower gross margins than we previously perceived.
       23
                 FALSE AND MISLEADING STATEMENTS ISSUED DURING THE CLASS PERIOD
       24
                Super Micro Announces 4Q16 and FY16 Financial Results and Files Form 10-K
       25
                       32.    False and Misleading Statements: On August 4, 2016, after the close of trading, Super
       26
                Micro filed a Current Report on Form 8-K, signed by Liang, which included a press release titled
       27
                “Super Micro Computer, Inc. Announces 4th Quarter 2016 Financial Results,” and slides for the
       28
1521375_1       FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
                FEDERAL SECURITIES LAWS - 3:18-cv-00838-JST                                                      - 11 -
                Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 15 of 70



            1 Company’s earnings presentation. The financial metrics and Defendants’ statements touting the

            2 Company’s performance, and the similar statements made on the earnings conference call later the

            3 same day, were materially false and misleading because Super Micro and the Individual Defendants

            4 knew, or were reckless in not knowing, but failed to disclose that the Company materially misstated

            5 revenues, net income and EPS, had material weaknesses in internal controls over revenue

            6 recognition, ineffective disclosure controls, prematurely recognized revenue in violation of GAAP

            7 and thereby increasing the likelihood that it would have to restate its financial results:

            8          •   Quarterly net sales of $524.3 million . . . .

            9          •   GAAP net income of $7.0 million . . . .

       10              •   GAAP gross margin was 14.1% . . . .

       11                                                *       *         *

       12                      GAAP net income for the fourth quarter of fiscal year 2016 was $7.0
                       million or $0.13 per diluted share, a decrease of 73.9% from net income of $26.7
       13              million, or $0.51 per diluted share in the same period a year ago. Included in net
                       income for the quarter is $4.4 million of stock-based compensation expense (pre-
       14              tax). Excluding this item and the related tax effect, non-GAAP net income for the
                       fourth quarter was $10.4 million, or $0.20 per diluted share, compared to non-
       15              GAAP net income of $30.0 million, or $0.57 per diluted share, in the same quarter of
                       the prior year.
       16
                                                         *       *         *
       17
                       Fiscal Year 2016 Summary
       18
                               Net sales for the fiscal year ended June 30, 2016 were $2,215.6 million, up
       19              11.3% from $1,991.2 million for the fiscal year ended June 30, 2015. GAAP net
                       income for fiscal year 2016 decreased to $72.0 million, or $1.39 per diluted share,
       20              a decrease of 29.3% from $101.9 million, or $2.03 per diluted share, for fiscal year
                       2015. Included in net income for the fiscal year ended June 30, 2016 is $16.1 million
       21              of stock-based compensation expense (pre-tax). Excluding this item and the related
                       tax effect, non-GAAP net income for the fiscal year 2016 was $83.8 million or
       22              $1.59 per diluted share, a decrease of 24.9% compared to $111.6 million or $2.15
                       per diluted share for fiscal year 2015.
       23
                       Business Outlook & Management Commentary
       24
                                                         *       *         *
       25
                       “[W]e will take actions to leverage our capacity and improve operational efficiency
       26              to become more flexible and competitive in winning new business. By offering the
                       best value for innovation and emphasizing strategic customer relationships, we are
       27              confident that we can achieve stronger growth and improve financial
                       performance.” [said Liang].
       28
1521375_1       FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
                FEDERAL SECURITIES LAWS - 3:18-cv-00838-JST                                                    - 12 -
                Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 16 of 70



            1         33.     False and Misleading Statements: The same day, Super Micro held an earnings

            2 conference call where the Company discussed 4Q16 and FY16 financial results:

            3                [Liang]: Thank you, Howard. For the entire fiscal year, we saw 11%
                      [revenue growth] for the year, which means Super Micro is still one of the fastest-
            4         growing companies in the IT industry.

            5         34.     Liang also repeatedly highlighted the implementation of the Company’s new SAP

            6 accounting system to assure investors of the strength of the Company’s internal controls:

            7         [Liang]: We are much better positioned with our new global SAP implementation,
                      new global operation and corporate tax restructure, and bonded warehouse.
            8
                                                        *       *       *
            9
                              Basically it’s a big transition. And not just SAP implementation global wide,
       10             but also a big impact from our restructure for production, operation, and also global
                      tax, a new system.
       11
                                                        *       *       *
       12
                              I guess start from December quarter, right? Start from October, for example,
       13             as our SAP global reorg become much more stable, become more ready. Our
                      iteration rate will grow and our volume, for sure, will grow. And that will improve
       14             our profit margin and overall profitability.

       15             35.     Following the August 4, 2016 press release and earnings conference call, the price of

       16 Super Micro’s common stock increased from its close of $20.42 per share on August 4, 2016, to a

       17 close at $21.48 per share on August 5, 2016, on increased trading volume.

       18             36.     False and Misleading Statements: On August 26, 2016, after the close of trading,
       19 Super Micro filed the Company’s FY16 Form 10-K, signed by Liang and Hideshima, reiterating the

       20 4Q16 and FY16 financial results, describing the Company’s commitment to effective internal

       21 controls and attaching signed SOX certifications:

       22             Evaluation of Effectiveness of Disclosure Controls and Procedures

       23                     We are committed to maintaining disclosure controls and procedures
                      designed to ensure that information required to be disclosed in our periodic reports
       24             filed under the Exchange Act is recorded, processed, summarized and reported
                      within the time periods specified in the SEC’s rules and forms, and that such
       25             information is accumulated and communicated to our management, including our
                      Chief Executive Officer and Chief Financial Officer, as appropriate, to allow for
       26             timely decisions regarding required disclosure.

       27                     Under the supervision and with the participation of our management,
                      including our Chief Executive Officer and our Chief Financial Officer, we evaluated
       28             the effectiveness of our disclosure controls and procedures, as such term is defined in
1521375_1       FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
                FEDERAL SECURITIES LAWS - 3:18-cv-00838-JST                                                     - 13 -
                 Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 17 of 70



            1          Rule 13a-15(e) and 15d-15(e) promulgated under the Exchange Act. The evaluation
                       considered the procedures designed to ensure that information required to be
            2          disclosed by us in the reports filed or submitted by us under the Exchange Act is
                       recorded, processed, summarized and reported within the time periods specified in
            3          the Securities and Exchange Commission rules and forms and is accumulated and
                       communicated to our management, including our Chief Executive Officer and Chief
            4          Financial Officer, as appropriate to allow timely decisions regarding required
                       disclosure. Based on that evaluation, our Chief Executive Officer and our Chief
            5          Financial Officer concluded that our disclosure controls and procedures were
                       effective at a reasonable assurance level as of June 30, 2016.
            6
                                                         *       *       *
            7
                       Remediation of Prior Year Material Weakness
            8
                               As disclosed in our fiscal year 2015 Form 10-K/A, in November 2015 our
            9          management determined that we had a material weakness in the design of our
                       internal controls related to recording revenue. Since that time, with the oversight of
       10              our management and audit committee, we have taken steps to remediate the material
                       weakness to ensure that proper extended warranty and any other deliverables in our
       11              bill of materials are tracked and related revenue deferrals are recorded.

       12                                                *       *       *

       13              Management’s Report on Internal Control over Financial Reporting

       14                      Our management is responsible for establishing and maintaining adequate
                       internal control over financial reporting (as defined in Rules 13a-15(f) and 15d-15(f)
       15              under the Exchange Act). Under the supervision and with the participation of our
                       management, including our Chief Executive Officer and Chief Financial Officer, we
       16              conducted an evaluation of the effectiveness of our internal control over financial
                       reporting based on the criteria set forth in Internal Control – Integrated Framework
       17              issued by the Committee of Sponsoring Organizations of the Treadway Commission
                       (2013 framework). Based on our evaluation, our management has concluded that
       18              our internal control over financial reporting was effective as of June 30, 2016 to
                       provide reasonable assurance regarding the reliability of financial reporting and
       19              preparation of consolidated financial statements for external reporting purposes in
                       accordance with United States generally accepted accounting principles.
       20
                       37.    False and Misleading Statements: In describing its Critical Accounting Policies,
       21
                Super Micro’s FY16 Form 10-K stated that the Company’s consolidated financial statements
       22
                complied with GAAP and described its compliance with revenue recognition criteria:
       23
                              Our discussion and analysis of our financial condition and results of
       24              operations are based upon our consolidated financial statements, which have been
                       prepared in accordance with accounting principles generally accepted in the
       25              United States. . . .

       26                     Revenue recognition. We recognize revenue from sales of products when
                       persuasive evidence of an arrangement exists, shipment has occurred and title has
       27              transferred, the sales price is fixed or determinable, collection of the resulting
                       receivable is reasonably assured, and all significant obligations have been met.
       28              Generally this occurs at the time of shipment when risk of loss and title has passed
1521375_1       FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
                FEDERAL SECURITIES LAWS - 3:18-cv-00838-JST                                                     - 14 -
                 Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 18 of 70



            1          to the customer if all other revenue recognition criteria have been met. Our
                       standard arrangement with our customers includes a signed purchase order or
            2          contract, 30 to 60 days payment terms, Ex-works terms, except for a few customers
                       who have free-on-board destination terms, for which revenue is recognized when
            3          the products arrive at the destination if all other revenue recognition criteria have
                       been met.
            4
                       38.     False and Misleading Statements: Super Micro’s FY16 Form 10-K also disclosed
            5
                that the Company had “adopted a ‘Code of Business Conduct and Ethics’ that is applicable to all
            6
                directors and employees and embodies our principles and practices relating to the ethical conduct of
            7
                our business and our long-standing commitment to honesty, fair dealing and full compliance with all
            8
                laws affecting our business.” Moreover, the FY16 Form 10-K directed readers to Super Micro’s
            9
                website to access the Code of Business Conduct and Ethics which reads:
       10
                                Senior Officers are also responsible for establishing and maintaining
       11              adequate internal control over financial reporting to provide reasonable assurance
                       regarding the reliability of financial reporting and the preparation of financial
       12              statements for external purposes in accordance with generally accepted accounting
                       principles. The Senior Officers will take all necessary steps to ensure compliance
       13              with established accounting procedures, the Company’s system of internal controls
                       and generally accepted accounting principles. Senior Officers will ensure that the
       14              Company makes and keeps books, records, and accounts, which, in reasonable
                       detail, accurately and fairly reflect the transactions and dispositions of the assets of
       15              the Company. Senior Officers will also ensure that the Company devises and
                       maintains a system of internal accounting controls sufficient to provide reasonable
       16              assurances that:

       17                      •       transactions are executed in accordance with management’s general
                                       or specific authorization;
       18
                               •       transactions are recorded as necessary (a) to permit preparation of
       19                              financial statements in conformity with generally accepted
                                       accounting principles or any other criteria applicable to such
       20                              statements, and (b) to maintain accountability for assets;

       21              39.     False and Misleading Statements: The Company’s FY16 Form 10-K also attached

       22 SOX certifications, pursuant to §302 and 906, signed by Liang and Hideshima on August 26, 2016,

       23 affirming that the financial statements were in compliance with GAAP, that each had designed the

       24 Company’s controls over financial reporting and that such controls were effective during the Class

       25 Period:

       26                      I, [Charles Liang/Howard Hideshima], certify that:

       27                   1.       I have reviewed this annual report on Form 10-K of Super Micro
                       Computer, Inc.;
       28
1521375_1       FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
                FEDERAL SECURITIES LAWS - 3:18-cv-00838-JST                                                       - 15 -
                    Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 19 of 70



            1                   2.      Based on my knowledge, this report does not contain any untrue
                         statement of a material fact or omit to state a material fact . . . ;
            2
                                 3.      Based on my knowledge, the financial statements, and other
            3            financial information included in this report, fairly present in all material respects
                         the financial condition, results of operations and cash flows of the registrant as of,
            4            and for, the periods presented in this report;

            5                    4.      The registrant’s other certifying officer and I are responsible for
                         establishing and maintaining disclosure controls and procedures (as defined in
            6            Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal control over financial
                         reporting (as defined in Exchange Act Rules 13a-15(f) and 15d-15(f)) for the
            7            registrant and have:

            8                           a)     Designed such disclosure controls and procedures, or caused
                                such disclosure controls and procedures to be designed under our
            9                   supervision, to ensure that material information relating to the registrant,
                                including its consolidated subsidiaries, is made known to us by others
       10                       within those entities, particularly during the period in which this report is
                                being prepared;
       11
                                       b)      Designed such internal control over financial reporting, or
       12                       caused such internal control over financial reporting to be designed under our
                                supervision, to provide reasonable assurance regarding the reliability of
       13                       financial reporting and the preparation of financial statements for external
                                purposes in accordance with generally accepted accounting principles;
       14
                                                            *       *       *
       15
                                        d)     Disclosed in this report any change in the registrant’s
       16                       internal control over financial reporting that occurred during the
                                registrant’s most recent fiscal quarter (the registrant’s fourth fiscal quarter
       17                       in the case of an annual report) that has materially affected, or is
                                reasonably likely to materially affect, the registrant’s internal control over
       18                       financial reporting; and

       19                        5.      The registrant’s other certifying officer(s) and I have disclosed, based
                         on our most recent evaluation of internal control over financial reporting, to the
       20                registrant’s auditors and the audit committee of the registrant’s board of directors (or
                         persons performing the equivalent functions):
       21
                                       a)     All significant deficiencies and material weaknesses in the
       22                       design or operation of internal control over financial reporting which are
                                reasonably likely to adversely affect the registrant’s ability to record,
       23                       process, summarize and report financial information . . . . 8

       24                40.    False and Misleading Statements: Super Micro’s 1Q17, 2Q17 and 3Q17 Forms 10-Q

       25 contained substantially similar SOX certifications, signed by Liang and Hideshima, on November 7,

       26 2016, February 7, 2017 and May 10, 2017, respectively. These certifications attested to the accuracy

       27

       28       8
                         Exhibits 31.1 and 31.2 to the FY16 Form 10-K.
1521375_1       FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
                FEDERAL SECURITIES LAWS - 3:18-cv-00838-JST                                                         - 16 -
                Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 20 of 70



            1 of the Company’s financial statements and the effectiveness of its disclosure controls and its internal

            2 controls over financial reporting.

            3 Super Micro Announces 1Q17 Financial Results and Files Form 10-Q

            4          41.      False and Misleading Statements: On October 27, 2016, after the close of trading,

            5 Super Micro filed a Current Report on Form 8-K, signed by Liang, which included a press release

            6 titled “Super Micro Computer, Inc. Announces 1st Quarter 2017 Financial Results,” and slides for

            7 the Company’s earnings presentations:

            8          •     Quarterly net sales of $529.0 million . . . .

            9          •     GAAP net income of $13.5 million . . . .

       10              •     GAAP gross margin was 15.1% . . . .

       11                                                  *       *         *

       12                      GAAP net income for the first quarter of fiscal year 2017 was $13.5 million
                       or $0.26 per diluted share, a decrease of 1.2% from net income of $13.7 million, or
       13              $0.27 per diluted share in the same period a year ago. Included in net income for the
                       quarter is $4.5 million of stock-based compensation expense (pre-tax). Excluding this
       14              item and the related tax effect, non-GAAP net income for the first quarter was
                       $16.7 million, or $0.32 per diluted share, compared to non-GAAP net income of
       15              $16.5 million, or $0.32 per diluted share, in the same quarter of the prior year.

       16                                                  *       *         *

       17                     “We are pleased that SuperMicro was able to report revenues and profits at
                       the higher end of our expectations for the first quarter. . . .” said Charles Liang,
       18              President and Chief Executive Officer.

       19              42.      False and Misleading Statements: The same day, Super Micro held an earnings

       20 conference call where the Company reiterated its false and misleading 1Q17 financial results.

       21 Defendants also further discussed the status of the implementation of the Company’s SAP

       22 accounting system:

       23                      [Liang]: Last quarter we discussed the restructuring of our global operational
                       infrastructure, including our new SAP implementation, global tax restructure and a
       24              bonded warehouse. This quarter we saw much smoother operations, and reduced
                       impact from the transition. We expect to 100% complete the transition in this
       25              December quarter, and see sustained long-term improvement to our operational
                       efficiency and profitability.
       26

       27

       28
1521375_1       FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
                FEDERAL SECURITIES LAWS - 3:18-cv-00838-JST                                                      - 17 -
                Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 21 of 70



            1          43.      After the October 27, 2016 financial results and earnings conference call, the price of

            2 Super Micro’s common stock increased from its close of $22.10 per share on October 27, 2016, to a

            3 close at $24.40 per share on October 28, 2016, on increased trading volume.

            4          44.      False and Misleading Statements: On November 7, 2016, after the close of trading,

            5 Super Micro filed the Company’s 1Q17 Form 10-Q, signed by Liang and Hideshima, and made

            6 similar false and misleading statements concerning its financial results as contained in the October

            7 27, 2016 press release, including among other matters, that the Company had earned $0.26 EPS, had

            8 net income of $13,532,000 and made net sales $528,968,000. As detailed above, the Company’s

            9 1Q17 Form 10-Q also attached SOX certifications, signed by Liang and Hideshima, attesting that the

       10 financial statements were in compliance with GAAP and that the Company’s disclosure controls and

       11 its internal controls over financial reporting were designed such that the controls were effective.

       12 Further, the 1Q17 Form 10-Q falsely stated, “The unaudited condensed consolidated financial

       13 statements included herein reflect all adjustments, including normal recurring adjustments, which

       14 are, in the opinion of management, necessary for a fair presentation of the consolidated financial

       15 position, results of operations and cash flows for the periods presented.”

       16              45.      False and Misleading Statements: Super Micro also disclosed in the 1Q17 Form 10-Q

       17 that no changes had occurred concerning its critical accounting policies, including its revenue

       18 recognition policy, since its previous disclosure in its FY16 Form 10-K:
       19                      There have been no material changes in the matters for which we make
                       critical accounting policies and estimates in the preparation of our Condensed
       20              Consolidated Financial Statements during the three months ended September 30,
                       2016, as compared to those disclosed in our Annual Report on Form 10-K for the
       21              fiscal year ended June 30, 2016.

       22 Super Micro Announces 2Q17 Financial Results and Files Form 10-Q

       23              46.      False and Misleading Statements: On January 26, 2017, after the close of trading,

       24 Super Micro filed a Current Report on Form 8-K, signed by Liang, which included a press release

       25 titled “Super Micro Computer, Inc. Announces 2nd Quarter 2017 Financial Results,” and slides for

       26 Super Micro’s earnings presentation:

       27              •     Quarterly net sales of $652.0 million . . . .

       28              •     GAAP net income of $22.0 million . . . .
1521375_1       FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
                FEDERAL SECURITIES LAWS - 3:18-cv-00838-JST                                                        - 18 -
                Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 22 of 70



            1         •     GAAP gross margin was 14.3% . . . .

            2                                           *      *      *

            3                 GAAP net income for the second quarter of fiscal year 2017 was $22.0
                      million or $0.43 per diluted share, a decrease of 36.6% from net income of $34.7
            4         million, or $0.67 per diluted share in the same period a year ago. Included in net
                      income for the quarter is $4.7 million of stock-based compensation expense (pre-
            5         tax). Excluding this item and the related tax effect, non-GAAP net income for the
                      second quarter was $25.0 million, or $0.48 per diluted share, compared to non-
            6         GAAP net income of $38.0 million, or $0.73 per diluted share, in the same quarter of
                      the prior year.
            7
                                                        *      *      *
            8
                             “We are pleased to report record second quarter revenues of $652.0 million
            9         that exceeded our guidance and outpaced a strong compare with last year. . . .”
                      said Charles Liang, Chairman and Chief Executive Officer. “We expect to continue
       10             the growth of last quarter and be reflected in the year-over-year revenue growth in
                      the March quarter based on an increasing number of sizable customer engagements
       11             demanding the performance and advantages of our leading product lines.”

       12             47.      False and Misleading Statements: On February 7, 2017, after the close of trading,

       13 Super Micro filed the Company’s 2Q17 Form 10-Q, signed by Liang and Hideshima, and made

       14 similar false and misleading statements concerning its financial results as contained in the January

       15 26, 2017 press release, including among other matters, that the Company had earned $0.43 EPS, had

       16 net income of $21,996,000 and made net sales $651,954,000. The Company’s 2Q17 Form 10-Q also

       17 attached SOX certifications, signed by Liang and Hideshima, attesting that the financial statements

       18 were in compliance with GAAP and that the Company’s disclosure controls and its internal controls
       19 over financial reporting were designed such that the controls were effective. Further, the 2Q17 Form

       20 10-Q falsely stated, “The unaudited condensed consolidated financial statements included herein

       21 reflect all adjustments, including normal recurring adjustments, which are, in the opinion of

       22 management, necessary for a fair presentation of the consolidated financial position, results of

       23 operations and cash flows for the periods presented.”

       24             48.      False and Misleading Statements: Super Micro also disclosed in the 2Q17 Form 10-Q

       25 that no changes had occurred concerning its critical accounting policies, including its revenue

       26 recognition policy, since its previous disclosure in its FY16 Form 10-K:

       27                     There have been no material changes in the matters for which we make
                      critical accounting policies and estimates in the preparation of our Condensed
       28             Consolidated Financial Statements during the three and six months ended
1521375_1       FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
                FEDERAL SECURITIES LAWS - 3:18-cv-00838-JST                                                  - 19 -
                 Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 23 of 70



            1          December 31, 2016, as compared to those disclosed in our Annual Report on Form
                       10-K for the fiscal year ended June 30, 2016.
            2
                Super Micro Announces 3Q17 Financial Results and Files Form 10-Q
            3
                       49.      False and Misleading Statements: On April 27, 2017, after the close of trading, Super
            4
                Micro filed a Current Report on Form 8-K, signed by Liang, which included a press release titled
            5
                “Super Micro Computer, Inc. Announces 3rd Quarter 2017 Financial Results,” and slides for the
            6
                Company’s earnings presentation:
            7
                       •     Quarterly net sales of $631.1 million . . . .
            8
                       •     GAAP net income of $16.7 million . . . .
            9
                       •     GAAP gross margin was 14.0% . . . .
       10
                                                           *       *         *
       11
                               GAAP net income for the third quarter of fiscal year 2017 and for the same
       12              period a year ago were both $16.7 million or $0.32 per diluted share. Included in
                       net income for the quarter is $4.8 million of stock-based compensation expense (pre-
       13              tax). Excluding this item and the related tax effect, non-GAAP net income for the
                       third quarter was $20.3 million, or $0.38 per diluted share, compared to non-GAAP
       14              net income of $19.0 million, or $0.36 per diluted share, in the same quarter of the
                       prior year.
       15
                       50.      False and Misleading Statements: On May 10, 2017, after the close of trading, Super
       16
                Micro filed the Company’s 3Q17 Form 10-Q, signed by Liang and Hideshima, and made similar
       17
                false and misleading statements concerning its financial results as contained in the April 27, 2017
       18
                press release, including among other matters, that the Company had earned $0.32 EPS, had net
       19
                income of $16,666,000 and made net sales $631,124,000. The Company’s 3Q17 Form 10-Q also
       20
                attached SOX certifications, signed by Liang and Hideshima, attesting that the financial statements
       21
                were in compliance with GAAP and that the Company’s disclosure controls and its internal controls
       22
                over financial reporting were designed such that the controls were effective. Further, the 3Q17 Form
       23
                10-Q falsely stated, “The unaudited condensed consolidated financial statements included herein
       24
                reflect all adjustments, including normal recurring adjustments, which are, in the opinion of
       25
                management, necessary for a fair presentation of the consolidated financial position, results of
       26
                operations and cash flows for the periods presented.”
       27

       28
1521375_1       FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
                FEDERAL SECURITIES LAWS - 3:18-cv-00838-JST                                                      - 20 -
                 Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 24 of 70



            1          51.      False and Misleading Statements: Super Micro also disclosed in the 3Q17 Form 10-Q

            2 that no changes had occurred concerning its critical accounting policies, including its revenue

            3 recognition policy, since its previous disclosure in its FY16 Form 10-K:

            4                  There have been no material changes in the matters for which we make
                       critical accounting policies and estimates in the preparation of our Condensed
            5          Consolidated Financial Statements during the three and nine months ended March
                       31, 2017, as compared to those disclosed in our Annual Report on Form 10-K for the
            6          fiscal year ended June 30, 2016.

            7 Super Micro Announces Preliminary 4Q17 Financial Results

            8          52.      False and Misleading Statements: On July 20, 2017, after the close of trading, Super

            9 Micro filed a Current Report on Form 8-K, signed by Liang, which incorporated a press release titled

       10 “Super Micro Computer, Inc. Schedules Conference Call and Webcast for Fourth Quarter and Fiscal

       11 2017 Financial Results Company to Report Preliminary Financial Results”:

       12                      The Company now anticipates it will report revenue for its fourth quarter of
                       fiscal 2017 in the range of $712 million to $717 million. This compares to the
       13              Company’s previous guidance range of $655 million to $715 million. Revenue
                       exceeded expectations primarily due to stronger sales in Asia and at storage
       14              customers with strong shipments that accelerated late in the quarter.

       15                      The Company also anticipates its non-GAAP earnings per diluted share will
                       be in a range of $0.35 to $0.37.
       16
                                                           *       *         *
       17
                               “While Super Micro exceeded revenue expectations with record high
       18              revenues due to growth in our Asia business as well as new storage customers,
                       earnings were lower than forecast. . . . We will provide more detail on the fourth
       19              quarter at the time of our earnings call,” said Charles Liang, Chairman and Chief
                       Executive Officer.
       20
                       53.      False and Misleading Statements: On August 3, 2017, Super Micro filed a Current
       21
                Report on Form 8-K, signed by Liang, which included a press release titled “Super Micro Computer,
       22
                Inc. Announces 4th Quarter 2017 Financial Results”:
       23
                       •     Quarterly net sales of $717.9 million . . . .
       24
                       •     GAAP net income of $17.1 million . . . .
       25
                       •     GAAP gross margin was 13.5% . . . .
       26
                                                           *       *         *
       27
                              GAAP net income for the fourth quarter of fiscal year 2017 was $17.1
       28              million or $0.33 per diluted share, an increase of 145.7% from net income of $7.0
1521375_1       FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
                FEDERAL SECURITIES LAWS - 3:18-cv-00838-JST                                                     - 21 -
                 Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 25 of 70



            1         million, or $0.13 per diluted share in the same period a year ago. Included in net
                      income for the quarter is $5.1 million of stock-based compensation expense (pre-
            2         tax). Excluding this item and the related tax effect, non-GAAP net income for the
                      fourth quarter was $20.7 million, or $0.39 per diluted share, compared to non-
            3         GAAP net income of $10.4 million, or $0.20 per diluted share, in the same quarter of
                      the prior year.
            4
                                                        *       *       *
            5
                              Net sales for the fiscal year ended June 30, 2017 were $2,529.9 million, up
            6         14.2% from $2,215.6 million for the fiscal year ended June 30, 2016. GAAP net
                      income for fiscal year 2017 decreased to $69.3 million, or $1.34 per diluted share, a
            7         decrease of 3.7% from $72.0 million, or $1.39 per diluted share, for fiscal year
                      2016. Included in net income for the fiscal year ended June 30, 2017 is $19.2 million
            8         of stock-based compensation expense (pre-tax). Excluding this item and the related
                      tax effect, non-GAAP net income for the fiscal year 2017 was $82.8 million or
            9         $1.57 per diluted share, a decrease of 1.3% compared to $83.8 million or $1.59 per
                      diluted share for fiscal year 2016.
       10
                      Business Outlook & Management Commentary
       11
                              The Company expects net sales of $625 million to $685 million for the first
       12             quarter of fiscal year 2018 ending September 30, 2017. The Company expects non-
                      GAAP earnings per diluted share of approximately $0.30 to $0.40 for the first
       13             quarter.

       14                     “Super Micro has built a strong foundation for sustained high growth while
                      improving profitability. During the last couple of years we have made significant
       15             investments in global production capacity, engineering, quality, global services, and
                      systems and datacenter management software. It is these investments that will power
       16             the new Super Micro 3.0” said Charles Liang, Chairman and Chief Executive
                      Officer. “Supermicro 3.0 positions us as the only Tier 1 IT Infrastructure Provider
       17             capable of both first to market product innovation and global scale, quality, services
                      and support to engage our rapidly growing enterprise customer base deeply in their
       18             business requirements. The record high revenue and strong 27.6% second half
                      growth over last year is a direct result of these Supermicro 3.0 investments. With
       19             the major investments in place and the new Skylake product portfolio shipping,
                      future investment and expenses will begin to flatten driving improved profitability
       20             moving forward.”

       21             54.    False and Misleading Statements: On August 3, 2017, after the close of trading, Super

       22 Micro held an earnings conference call where Liang touted the Company’s revenues and strong

       23 momentum:

       24                     [Liang]: Thank you, Howard. We finished the fiscal year 2017 with record
                      revenue and strong momentum. Super Micro 3.0 provides the foundation and
       25             product to take advantage of this cycle of technology transition. We believe that
                      fiscal 2018 will be one of the strongest years in Super Micro’s history.
       26
                      55.    Reasons Why the Statements in ¶¶32-33, 36-42, 44-54 Were False and Misleading:
       27
                Defendants’ statements concerning: (i) the Company’s financial condition and performance,
       28
1521375_1       FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
                FEDERAL SECURITIES LAWS - 3:18-cv-00838-JST                                                    - 22 -
                    Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 26 of 70



            1 including revenue, net income and EPS; (ii) its operations, internal controls, disclosure controls and

            2 procedures, and SOX certifications; (iii) its compliance with GAAP; and (iv) its outlook and

            3 prospects going forward were materially false and misleading because Defendants knew, or were

            4 deliberately reckless in not knowing, and failed to disclose the following:

            5                  (a)    The Company materially misstated revenues, net income and EPS for three

            6 fiscal years, i.e., FY15-FY17, including improperly recording approximately $60 million of revenue,

            7 $8.5 million of net income and $0.16 of EPS in aggregate over the three year period;

            8                  (b)    The Company suffered from material weaknesses in internal controls over

            9 revenue recognition and the Company’s disclosure controls and procedures were ineffective;

       10                      (c)    The Company lacked appropriate revenue cut-off controls, including failing to

       11 lock the shipping dock at quarter close, insufficient quarter-end revenue testing procedures and an

       12 inadequate sales sub-certification process at quarter-end;

       13                      (d)    The Company’s lack of internal controls was so severe that the accounting for

       14 thousands of transactions from FY15 through FY17 required reassessment to determine the

       15 appropriate revenue recognition treatment;

       16                      (e)    The Company failed to allocate revenue accurately for customer contracts

       17 with service elements;

       18                      (f)    The Company failed to properly account for certain inventory used for

       19 engineering purposes and certain products returned to the Company for repair as inventory;

       20                      (g)    The Company improperly and prematurely recognized revenue in violation of

       21 GAAP on certain transactions near quarter-end when offering free shipping; 9

       22
                9
              The relevant accounting principles under GAAP that are applicable to revenue recognition are
       23 found in the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification
          Topic 605, Revenue Recognition (“ASC 605”). ASC 605 states that revenue may only be recognized
       24 when all of the following criteria are met: (1) persuasive evidence of an arrangement exists; (2)
          delivery has occurred or services have been rendered; (3) the seller’s price to the buyer is fixed or
       25 determinable; and (4) collectability is reasonably assured. By offering free shipping and recognizing
          revenue before the customer received the product, Super Micro violated the second criteria (i.e.,
       26 delivery has occurred) and therefore could not recognize the revenue until the customer was in
          receipt of the product (e.g., free-on-board destination terms). On the August 21, 2018 earnings
       27 conference call, CFO Kevin Bauer (“Bauer”) disclosed this premature revenue recognition for
          certain quarter-end transactions caused the appropriate date for recognizing the revenue “to slip from
       28 one quarter into the next.”
1521375_1       FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
                FEDERAL SECURITIES LAWS - 3:18-cv-00838-JST                                                     - 23 -
                 Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 27 of 70



            1                   (h)     The Company lacked sufficient personnel with the expertise required for

            2 proper revenue recognition;

            3                   (i)     The Company failed to maintain sufficient documentation to support the

            4 appropriate accounting treatment of certain transactions; and

            5                   (j)     As a result of the foregoing, the Company was exposed to the risk of

            6 restatement, inability to attest to the accuracy of its historical financial statements, inability to obtain

            7 auditor sign-off, de-listing from the NASDAQ, investigation by the SEC and other regulatory action

            8 or civil liability.

            9 Super Micro Requests 15-Day Extension to File Form 10-K

       10              56.      False and Misleading Statements: On August 29, 2017, after the close of trading, less

       11 than a month after announcing its 4Q17 results, Super Micro filed a Notification of Late Filing on

       12 Form 12b-25, signed by Hideshima, revealing that the Company could not meet the August 29, 2017

       13 deadline to file its FY17 Form 10-K, but falsely reassured analysts and investors that it “will be filed

       14 on or before the fifteenth calendar day following the prescribed due date” (i.e., September 13, 2017):

       15                       The subject annual report . . . on Form 10-K . . . will be filed on or before
                       the fifteenth calendar day following the prescribed due date . . . .
       16
                                                            *       *       *
       17
                               Super Micro Computer, Inc. (the “Company”) is not in a position to file its
       18              Form 10-K for fiscal year ended June 30, 2017 (the “Form 10-K”), in a timely
                       manner because the Registrant cannot complete the Form 10-K in a timely manner
       19              without unreasonable effort or expense. Additional time is needed for the Company
                       to compile and analyze certain information and documentation and complete
       20              preparation of its financial statements in order to permit the Company’s independent
                       registered public accounting firm to complete its audit of the financial statements to
       21              be incorporated in the Form 10-K and complete its audit of the Company’s internal
                       controls over financial reporting as of June 30, 2017.
       22
                       57.      On this disclosure concerning the Company’s inability to meet the deadline to file its
       23
                FY17 Form 10-K, the price of Super Micro’s common stock declined from its close of $27.20 per
       24
                share on August 29, 2017, to a close at $25.85 per share on August 30, 2017, on increased trading
       25
                volume, but remained inflated by the false assurance that the delay in filing would be temporary.
       26
                       58.      On August 31, 2017, Maxim Group issued a report noting that the Company’s
       27
                repeated inability to timely file mandatory SEC disclosures was damaging “management’s
       28
1521375_1       FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
                FEDERAL SECURITIES LAWS - 3:18-cv-00838-JST                                                           - 24 -
                Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 28 of 70



            1 credibility” in the eyes of investors but – in light of the information made available at the time – it

            2 expected the delay to be “innocuous”:

            3                  We expect better execution with respect to filing reports in a timely &
                       accurate manner. . . . We note a similar situation took place in 2015, when SMCI
            4          required a 15-day extension to file its FY15 10-K in connection to a certain
                       employee’s unadvised activity relating to sales and marketing, but ultimately did not
            5          impact financial results. Then in the following quarter (September 2015 quarter,
                       F1Q16), management discovered some extended warranty revenue that should have
            6          been accounted for as deferred revenue, which delayed the 10-Q and led to a minor
                       restatement of revenue (see our Nov-2015 note). While we expect the current
            7          delayed filing to prove innocuous as well, we note that the recurring one-time
                       nature of delayed filings are eroding management’s credibility, based on our
            8          conversations with investors. We believe management will make changes to ensure
                       that delayed filings do not recur, albeit the delays have been for unique reasons.
            9
          Super Micro Fails to Meet Extended Deadline to File Form 10-K and Announces Audit
       10 Committee Review

       11              59.     False and Misleading Statements: On September 14, 2017, Super Micro issued a press

       12 release titled “Super Micro Computer, Inc. Announces Receipt of Non-Compliance Letter From

       13 Nasdaq.” The following day, September 15, 2017, after the close of trading, the Company filed a

       14 Current Report on Form 8-K disclosing the Company would not be able to meet the 15-day

       15 extension for filing the Form 10-K and that an Audit Committee review was underway, but

       16 nonetheless reassured analysts and investors that “[t]he Company intends to file its 10-K promptly

       17 upon completion of the audit committee’s review and the completion of the audit”:

       18                      On September 14, 2017, Super Micro Computer, Inc. (the “Company”)
                       received a notification letter (the “Letter”) from the Listing Qualifications
       19              Department of the NASDAQ Stock Market LLC (“NASDAQ”) indicating that the
                       Company is not in compliance with NASDAQ Listing Rule 5250(c)(1), as a result of
       20              the Company’s delay in filing its Annual Report on Form 10-K for fiscal year 2017
                       (the “Form 10-K”). The Form 10-K was due on August 29, 2017. The Company
       21              filed a Form 12b-25 on August 29, 2017, the effect of which was to extend the due
                       date for the Form 10-K to September 13, 2017. The Company was unable to file the
       22              Form 10-K by September 13, 2017, for the reasons reported in the Form 12b-25
                       and further described below. The Letter has no immediate effect on the listing or
       23              trading of the Company’s common stock on the NASDAQ Global Select Market.
                       The Letter stated that, under NASDAQ rules, the Company has 60 calendar days to
       24              regain compliance or to submit a plan to do so, and that if a plan is submitted and
                       accepted, NASDAQ could grant the Company an exception of up to 180 calendar
       25              days from the filing’s due date to regain compliance. If NASDAQ does not accept
                       the Company’s plan, then the Company will have the opportunity to appeal that
       26              decision to a NASDAQ hearings panel.

       27                      As previously disclosed by the Company, additional time is needed for the
                       Company to compile and analyze certain information and documentation and finalize
       28              its financial statements, as well as complete a related audit committee review, in
1521375_1       FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
                FEDERAL SECURITIES LAWS - 3:18-cv-00838-JST                                                      - 25 -
                Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 29 of 70



            1          order to permit the Company’s independent registered public accounting firm to
                       complete its audit of the financial statements to be incorporated in the Form 10-K
            2          and complete its audit of the Company’s internal controls over financial reporting as
                       of June 30, 2017. The Company is unable at this time to provide a date as to when
            3          the review and the audits will be completed. The Company intends to file its 10-K
                       promptly upon completion of the audit committee’s review and the completion of
            4          the audit.

            5          60.    On these disclosures, the price of Super Micro’s common stock declined from its

            6 close of $25.25 per share on September 14, 2017, to a close at $23.35 per share on September 15,

            7 2017, on extremely high trading volume, followed by a further decline on September 18, 2017, the

            8 next trading day, to a close of $21.20, again on extremely high trading volume. Still, Super Micro’s

            9 stock price remained inflated as Defendants continued to conceal the nature, scope and magnitude of

       10 the issues related to their financial results and internal controls.

       11 Super Micro Reveals Premature Revenue Recognition; Fails to File 1Q18 Form 10-Q

       12              61.    On October 26, 2017, after the close of trading, Super Micro filed a Current Report

       13 on Form 8-K, signed by Liang, incorporating a press release titled “Super Micro® Announces First

       14 Quarter Fiscal 2018 Preliminary Financial Information,” including revenue, income and earnings

       15 figures for 1Q18. For the first time, the press release disclosed details of improper revenue

       16 recognition specifically related to a sales transaction originally recorded as revenue during 2Q17

       17 (i.e., the period ending December 31, 2016), later reversed and recognized in 3Q17 (i.e., the period

       18 ending March 31, 2017). Due to this inappropriate transaction, the Company’s Audit Committee
       19 initiated an independent investigation to assess whether similar transactions existed and were

       20 properly accounted for:

       21                      In connection with the in-process audit of the Company’s financial results for
                       the year ended June 30, 2017, a sales transaction was subject to additional inquiry
       22              and review. The transaction in question was originally recorded as revenue during
                       the quarter ended December 31, 2016. However, prior to review by the Company’s
       23              independent auditors and prior to the Company’s public announcement of its results
                       for the quarter, the recognition of revenue was reversed and the revenue was
       24              subsequently recognized in the quarter ended March 31, 2017. When the audit
                       committee was made aware of this transaction, the Audit Committee of the
       25              Company’s Board of Directors initiated an independent investigation to determine
                       whether there were any similar transactions and if so, whether such transactions
       26              were properly accounted for. Due to the volume of data to be reviewed to complete
                       the investigation, the Company was unable to file its Form 10-K on a timely basis.
       27

       28
1521375_1       FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
                FEDERAL SECURITIES LAWS - 3:18-cv-00838-JST                                                     - 26 -
                Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 30 of 70



            1                 The Company is unable at this time to provide a date as to when the
                      investigation and the 2017 audits will be completed or predict the possible outcome
            2         of the investigation.

            3         62.     False and Misleading Statements: In the October 26, 2017 press release, Super Micro

            4 also claimed that it would take the necessary steps “as soon as practicable” to achieve compliance

            5 with NASDAQ listing requirements:

            6                  Super Micro announced on September 14, 2017 that it received a notification
                      letter from Nasdaq stating that the Company is not in compliance with Nasdaq listing
            7         rule 5250(c)(1), which requires timely filing of reports with the U.S. Securities and
                      Exchange Commission. . . .
            8
                               The Nasdaq notice has no immediate effect on the listing or trading of the
            9         Company’s common stock on the Nasdaq Global Select Market. Under the Nasdaq
                      rules, the Company has 60 days from the date of the notice either to file the Form 10-
       10             K or to submit a plan to Nasdaq to regain compliance with Nasdaq’s listing rules.
                      The Company intends to submit a plan within the required time period and if the plan
       11             accepted, the Company could be granted up to 180 days from the Form 10-K’s due
                      date to regain compliance. If NASDAQ does not accept the Company’s plan, then
       12             the Company will have the opportunity to appeal that decision to a NASDAQ
                      hearings panel.
       13
                            Super Micro intends to take all necessary steps to achieve compliance with
       14             the NASDAQ continued listing requirements as soon as practicable.

       15             63.     On October 26, 2017, Super Micro held an earnings conference call where Liang

       16 spoke alongside Hayes. Notably absent was CFO Hideshima who had participated in all prior

       17 earnings conference calls during the Class Period. When asked about the CFO’s status, Liang stated

       18 he was “working very hard on the issues”:
       19                   [Alexander Kurtz]: Last question for me. Can you give us any update on
                      your CFO, Howard, and his status with the company at this point?
       20
                             [Hayes]: Howard is working very hard on the issues related to the filing of
       21             the 10-K at this moment.

       22 Three months later, Hideshima would “resign” from the Company effective immediately.

       23             64.     During the October 26, 2017 earnings conference call, Super Micro reiterated that the

       24 Company needed additional time to compile and analyze materials and finalize its financial

       25 statements, as was reported in prior press releases. Super Micro refused to answer several questions

       26 concerning the Company’s delinquent reports and ongoing Audit Committee investigation:

       27                     [Brian Matthew Alger]: Just for a clarification point, reading through the
                      release today and kind of going back to the delay that we’re incurring here on the 10-
       28             K. To be clear, what’s being evaluated by the audit committee isn’t whether or not
1521375_1       FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
                FEDERAL SECURITIES LAWS - 3:18-cv-00838-JST                                                    - 27 -
                Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 31 of 70



            1         the revenues were real, but rather not the documentation around which period the
                      revenues were recognized, is that the case?
            2
                               [Hayes]: Brian, as indicated, we’re not going to answer any questions related
            3         to the filing of the 10-K.

            4                                           *       *       *

            5                 [Nehal Sushil Chokshi]: Okay. And the reason why there’s more uncertainty
                      around what channel was as a percent of revenue is that that’s where the uncertainty
            6         resides with the one revenue recognition. Should be getting done. Is that a correct
                      interpretation?
            7
                              [Hayes]: Again, Nehal, we’re not going to discuss anything related to the 10-
            8         K filing.

            9         65.    On these additional disclosures, the price of Super Micro’s common stock declined

       10 from its close of $21.70 per share on October 26, 2017, to a close at $20.48 per share on October 27,

       11 2017, on extremely high trading volume. On October 30, 2017, the next trading date, Super Micro’s

       12 stock fell to a close of $19.85 per share, but remained inflated as Defendants continued to conceal

       13 the details of their fraud.

       14             66.    On October 27, 2017, Susquehanna Financial Group issued a report titled “Super

       15 Micro: Audit Review To Remain Overhang On Shares; Gross Margins Remain Constrained,” noting

       16 the overhang on the Company’s stock price due to questions concerning its revenue recognition

       17 processes and delinquent reports:

       18                    The audit investigation of SMCI’s revenue recognition practices (and
                      associated delay in 10-K filing) is expected to remain an overhang on shares, while
       19             the fundamental backdrop remains mired by a lack of Gross Margin expansion.
                      Maintain Neutral rating.
       20
                              The delay in 10-K filing associated with a review of revenue recognition
       21             practices is likely to remain an overhang on shares until this is resolved and the
                      company has adequately addressed its internal controls. . . .
       22
                              Audit committee investigation to remain an overhang, unclear when this will
       23             be resolved. SMCI indicated that the reason its 10-K had been delayed was due to
                      an investigation into revenue recognition practices around revenue that was
       24             originally recognized in the Dec Q’16 and then reversed and recognized in Mar
                      Q’17. This has resulted in a more thorough review of sales recognition practices.
       25             SMCI did not provide any insight into when this matter would be resolved.

       26             67.    On November 13, 2017, after the close of trading, Super Micro filed a Notification of

       27 Late Filing on Form 12b-25, signed by Hideshima, disclosing that it could not timely file its 1Q18

       28 Form 10-Q:
1521375_1       FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
                FEDERAL SECURITIES LAWS - 3:18-cv-00838-JST                                                    - 28 -
                 Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 32 of 70



            1          As previously announced, the Company has been unable to file its Annual Report on
                       Form 10-K for the fiscal year ended June 30, 2017 (the “Form 10-K”) pending the
            2          completion of an independent investigation by the Audit Committee of the
                       Company’s Board of Directors and any additional work required thereafter in order
            3          for the Company to finalize its financial statements and have the Company’s
                       independent registered public accounting firm complete its audit of the financial
            4          statements to be incorporated in the Form 10-K and complete its audit of the
                       Company’s internal controls over financial reporting as of June 30, 2017. The Form
            5          10-Q cannot be completed and filed until the Form 10-K is completed and filed. The
                       Company does not expect the filing to be made within the time period required for a
            6          timely filing pursuant to Rule 12b-25(b) under the Securities Exchange Act of 1934.

            7          68.    On November 20, 2017, after the close of trading, Super Micro filed a Current Report

            8 on Form 8-K, signed by Liang, incorporating a press release titled “Super Micro Computer Inc.

            9 Announces Receipt of Non-Compliance Letter from Nasdaq”:

       10                      On November 16, 2017, Super Micro Computer, Inc. (the “Company”)
                       received a notification letter (the “Letter”) from the Listing Qualifications
       11              Department of the NASDAQ Stock Market LLC (“NASDAQ”) indicating that the
                       Company is not in compliance with NASDAQ Listing Rule 5250(c)(1), as a result of
       12              the Company’s delay in filing its Quarterly Report on Form 10-Q for the period
                       ended September 30, 2017 and its continued delay in filing its Annual Report on
       13              Form 10-K for the period ending June 30, 2017 (the “Form 10-K”). The Company
                       previously submitted a plan of compliance to Nasdaq on November 10, 2017 (the
       14              “Plan) with respect to its delay in filing the Form 10-K (the “Initial Delinquent
                       Filing”). Upon review of the Company’s Plan and in connection with this
       15              additional delinquency, the Letter requires that the Company submit an update to
                       the Plan by November 30, 2017 (the “Revised Plan”). The Letter has no immediate
       16              effect on the listing or trading of the Company’s common stock on the NASDAQ
                       Global Select Market. If the Revised Plan is submitted and accepted, the Company
       17              could be granted up to 180 days from the due date of the Initial Delinquent Filing, or
                       March 12, 2018, to regain compliance. If NASDAQ does not accept the Company’s
       18              plan, then the Company will have the opportunity to appeal that decision to a
                       NASDAQ hearings panel.
       19
                       69.    False and Misleading Statements: On December 6, 2017, Wells Fargo issued a report
       20
                titled “SMCI: Takeaways from Wells Fargo Tech Summit 2017,” noting that the Company faced an
       21
                “[o]ngoing unknown risk / overhang related to continued Audit Committee revenue recognition
       22
                investigation.” The Wells Fargo Tech Summit 2017 was held at the St. Regis Deer Valley in Park
       23
                City, Utah, between December 4-6, 2017. Hayes was scheduled to present for Super Micro on
       24
                December 6, 2017. Following Hayes’s presentation, Wells Fargo reported that “Mr. Hayes believes
       25
                that Supermicro is in the final stages of audit review before filing its 10-K (and subsequent
       26
                updated 10-Q).”
       27

       28
1521375_1       FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
                FEDERAL SECURITIES LAWS - 3:18-cv-00838-JST                                                     - 29 -
                Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 33 of 70



            1          70.    Reasons Why the Statements in ¶¶56, 59, 62, 69 Were False and Misleading: In

            2 addition to the reasons detailed in ¶55, Defendants’ statements concerning: (i) the completion of the

            3 Company’s internal investigations; (ii) the timing of and its ability to comply with SEC filing

            4 requirements; and (iii) its ability to comply with NASDAQ listing requirements were materially false

            5 and misleading because Defendants knew, or were deliberately reckless in not knowing, and failed to

            6 disclose the following:

            7                 (a)     As a result of material weaknesses in internal controls, the accounting for

            8 thousands of transactions from FY15 through FY17 required reassessment for determining

            9 appropriate revenue recognition treatment;

       10                     (b)     As of December 6, 2017, Super Micro was not in the “final stages” of its audit

       11 review for its FY17 Form 10-K or its 1Q18 Form 10-Q given the volume of transactions the

       12 Company and its auditing firms were required to review;

       13                     (c)     The Company lacked a defined process for reviewing transactions and lacked

       14 visibility into the work required to complete its investigation and SEC filings;

       15                     (d)     The Company failed to maintain sufficient documentation to support the

       16 appropriate accounting treatment of certain transactions; and

       17                     (e)     Given the foregoing, the Company’s statements concerning the Company’s

       18 internal investigation, the status of its SEC filings, and its ability to comply with NASDAQ listing
       19 requirements were false and misleading.

       20 Super Micro Announces Departure of Senior Executives and Cannot State if Its Historical
          Financial Statements Are Accurate; Audit Committee Investigation Results in Further
       21 Inquiry and Delay

       22              71.    On January 30, 2018, after the close of trading, Super Micro filed a Current Report on

       23 Form 8-K, signed by Liang, incorporating two press releases, one titled “Super Micro® Announces

       24 Second Quarter Fiscal 2018 Preliminary Financial Information; Management Changes,” and another

       25 titled “Super Micro® Announces the Appointment of Kevin Bauer as Chief Financial Officer,”

       26 disclosing that three senior management level employees had resigned and that the Company had

       27 appointed a new CFO:

       28
1521375_1       FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
                FEDERAL SECURITIES LAWS - 3:18-cv-00838-JST                                                     - 30 -
                 Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 34 of 70



            1                 The Company announced the appointment of Kevin Bauer, as the Company’s
                       Senior Vice President and Chief Financial Officer (“CFO”), effective January 30,
            2          2018. Mr. Bauer, 58, has served as the Company’s Senior Vice President, Corporate
                       Development and Strategy since January 2017.
            3
                                                          *       *       *
            4
                              The Company also announced that Wally Liaw, Sr. Vice President of
            5          International Sales, Phidias Chou, Sr. Vice President, Worldwide Sales and
                       Howard Hideshima, Senior Vice President and Chief Financial Officer, have
            6          resigned, effective January 30, 2018. Mr. Liaw has also resigned as a member of
                       the Board of Directors of the Company (the “Board”), effective January 30, 2018.
            7
                       72.     In addition to providing preliminary financial results for 2Q18, the January 30, 2018
            8
                press release also revealed for the first time that the Audit Committee had finished its investigation
            9
                but that further investigation was necessary and the Company could not represent that its historical
       10
                financial statements were accurate. The Company reiterated that it had no completion date for its
       11
                investigation or delinquent reports:
       12
                                The Audit Committee has completed the previously disclosed investigation.
       13              Additional time is required to analyze the impact, if any, of the results of the
                       investigation on the Company’s historical financial statements, as well as to
       14              conduct additional reviews before the Company will be able to finalize its Annual
                       Report on Form 10-K for the fiscal year ended June 30, 2017 (the “Form 10-K”).
       15              The Company is unable at this time to provide a date as to when the Form 10-K
                       will be filed or to determine whether the Company’s historical financial statements
       16              will be adjusted or, if so, the amount of any such adjustment(s) and what periods
                       any such adjustments may impact. The Company intends to file its Quarterly
       17              Reports on Form 10-Q for the quarters ended September 30 and December 31, 2017
                       promptly after filing the Form 10-K.
       18
                       73.     On January 30, 2018, Wells Fargo issued a report titled “SMCI: Significant Revenue
       19
                Upside; Still Await Finalized Financial Filings,” detailing expectations that the Company’s shares
       20
                would be weak due to, among other matters:
       21
                       (1) uncertainty related to the resignation of high-level sales executives, including co-
       22              founder, Wally Liaw, who owns 4.4% of shares outstanding. The company elected
                       to not comment on the reasoning of these resignations / relation to the Audit
       23              Committee investigation. (2) While the Audit Committee has completed its
                       investigation, Super Micro reported additional time is required to analyze the impact,
       24              if any, to historical results (Nasdaq filing deadline on March 13th).”

       25 With respect to the management changes and the Audit Committee investigation, the January 30,

       26 2018 Wells Fargo report disclosed:

       27                      Management Changes: (1) Supermicro reported that Wally Liaw, co-founder
                       and SVP of International Sales, has resigned from the company and its board of
       28              directors. We would note that Mr. Liaw owns 4.4% of shares outstanding. (2)
1521375_1       FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
                FEDERAL SECURITIES LAWS - 3:18-cv-00838-JST                                                       - 31 -
                 Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 35 of 70



            1          Phidias Chou, SVP of worldwide sales, has resigned from Super Micro; Don Clegg,
                       VP of Worldwide Business Develop & Marketing will succeed Mr. Chou on an
            2          interim basis. (3) The company also announced that it has appointed Kevin Bauer as
                       its new CFO. Mr. Bauer joined Super Micro in January 2017 as SVP, Corporate
            3          Development and Strategy. He holds previous CFO experience at Pericom
                       Semiconductor and Exar Corporation. In connection with this prior CFO, Howard
            4          Hideshima, has resigned from the company.

            5                  Supermicro announced the Audit Committee completed its investigation;
                       however, additional time is required to analyze the impact (if any) of its findings to
            6          historical financial statements and to conduct additional reviews prior to filing its
                       F2017 10-K and F1Q18 / F2Q18 10-Q filings. The company is unable to provide an
            7          update on when these will be filed; however, we would note that Super Micro’s
                       Nasdaq extension expires on March 13th.
            8
                       74.     On January 31, 2018, CFRA Research issued a report detailing concerns about Super
            9
                Micro’s failure to meet filing deadlines, management changes and the departure of Hideshima:
       10
                       We note SMCI has delayed filing of its 10-K given a pending independent audit
       11              review that began from the identification of a sales transaction that was realized
                       during an incorrect quarter.
       12
                       We await a resolution to the independent audit review amid a time of favorable
       13              business trends but view recent management changes, including the departure of
                       the CFO, as disturbing.
       14
                       75.     On these further disclosures and developments, the price of Super Micro’s common
       15
                stock declined from its close of $24.65 per share on January 30, 2018, to a close at $22.83 per share
       16
                on January 31, 2018, on increased trading volume. The Company’s stock price continued falling
       17
                over the next several trading days, closing at $19.30 on February 5, 2018, representing a decline of
       18
                over 21.7% from the January 30, 2018 closing price.
       19
                                   POST-CLASS PERIOD EVENTS AND DISCLOSURES
       20
                       76.     On February 9, 2018, after the close of trading, Super Micro filed a Notification of
       21
                Late Filing on Form 12b-25, signed by Bauer, disclosing it could not file its 2Q18 Form 10-Q and
       22
                repeated the Company’s prior disclosures that it could not determine when the investigation would
       23
                be completed, its impact on the Company’s historical financial statements or when it would become
       24
                current with its SEC filings:
       25
                               Super Micro Computer, Inc. (the “Company”) is not in a position to file its
       26              Quarterly Report on Form 10-Q for the period ended December 31, 2017 (the “Form
                       10-Q”), in a timely manner because the Registrant cannot complete the Form 10-Q in
       27              a timely manner without unreasonable effort or expense. As previously announced,
                       the Company has been unable to file its Annual Report on Form 10-K for the fiscal
       28              year ended June 30, 2017 (the “Form 10-K”) and Quarterly Report on Form 10-Q for
1521375_1       FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
                FEDERAL SECURITIES LAWS - 3:18-cv-00838-JST                                                      - 32 -
                 Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 36 of 70



            1          the quarter ended September 30, 2017 (“Q1 10-Q”). The Audit Committee of the
                       Company’s Board of Directors has completed the previously disclosed investigation.
            2          Additional time is required to analyze the impact, if any, of the results of the
                       investigation on the Company’s historical financial statements, as well as to conduct
            3          additional reviews before the Company will be able to finalize the Form 10-K. The
                       Company is unable at this time to provide a date as to when the Form 10-K will be
            4          filed or to determine whether the Company’s historical financial statements will be
                       adjusted or, if so, the amount of any such adjustment(s) and what periods any such
            5          adjustments may impact. The Form 10-Q cannot be completed and filed until the
                       Form 10-K and Q1 10-Q are completed and filed. The Company does not expect the
            6          filing to be made within the time period required for a timely filing pursuant to Rule
                       12b-25(b) under the Securities Exchange Act of 1934. The Company intends to file
            7          its Quarterly Reports on Form 10-Q for the quarters ended September 30 and
                       December 31, 2017 promptly after filing the Form 10-K.
            8
                       77.     On February 20, 2018, after the close of trading, Super Micro filed a Current Report
            9
                on Form 8-K, signed by Liang, incorporating a press release titled “Super Micro Computer Inc.
       10
                Announces Receipt of Non-Compliance Letter from Nasdaq,” disclosing that the Company was not
       11
                in compliance with NASDAQ listing rules due to failure to file its 2Q18 Form 10-Q and that it had
       12
                until February 28, 2018, to submit a revised plan to regain compliance. The Company also repeated
       13
                that the Audit Committee had completed its investigation but that it needed additional time to
       14
                analyze any impact on the Company’s historical financial statements and conduct additional reviews
       15
                prior to filing its FY17 Form 10-K:
       16
                               On February 20, 2018, Super Micro Computer, Inc. (the “Company”)
       17              announced that it received a notification letter (the “Letter”) from the Listing
                       Qualifications Department of the Nasdaq Stock Market LLC (“Nasdaq”) indicating
       18              that the Company is not in compliance with Nasdaq Listing Rule 5250(c)(1), as a
                       result of the Company’s delay in filing its Quarterly Report on Form 10-Q for the
       19              period ended December 31, 2017 (the “Q2 10-Q”) and its continued delay in filing its
                       Annual Report on Form 10-K for the period ending June 30, 2017 (the “Form 10-K”)
       20              and its Quarterly Report on Form 10-Q for the period ended September 30, 2017
                       (“Q1 10-Q”). As described in the letter, the Company has until February 28, 2018 to
       21              submit to Nasdaq an update to its original plan to regain compliance with the Nasdaq
                       Listing Rules (the “Revised Plan”). As previously disclosed, Nasdaq has granted the
       22              Company an extension until March 13, 2018 to file the Form 10-K, the Q1 10-Q and
                       the Q2 10-Q.
       23
                                The Letter has no immediate effect on the listing or trading of the Company’s
       24              common stock on the Nasdaq Global Select Market. If the Revised Plan is submitted
                       and accepted, the Company could be granted up to 180 days from the due date of the
       25              Initial Delinquent Filing, or March 13, 2018, to regain compliance. If Nasdaq does
                       not accept the Company’s plan, then the Company will have the opportunity to
       26              appeal that decision to a Nasdaq hearings panel.

       27

       28
1521375_1       FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
                FEDERAL SECURITIES LAWS - 3:18-cv-00838-JST                                                     - 33 -
                Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 37 of 70



            1          78.    On these disclosures, the price of Super Micro’s common stock declined from its

            2 close of $18.85 per share on February 20, 2018, to a close at $18.15 per share on February 21, 2018,

            3 on increased trading volume.

            4 Super Micro Subject to Delisting by NASDAQ

            5          79.    On March 16, 2018, after the close of trading, Super Micro filed a Current Report on

            6 Form 8-K, signed by Bauer, incorporating a press release titled “Super Micro® Receives Nasdaq

            7 Staff Determination Letter; Has Requested Hearing Before Hearings Panel,” disclosing that its stock

            8 was subject to delisting by NASDAQ:

            9                   On March 14, 2018, Super Micro Computer, Inc. (the “Company”) received a
                       letter from the staff of the Listing Qualifications Department (the “Staff”) of The
       10              Nasdaq Stock Market LLC (“Nasdaq”) notifying the Company that since the
                       Company had not filed its Annual Report on Form 10-K for the fiscal year ended
       11              June 30, 2017 and its Quarterly Reports on Form 10-Q for the quarterly periods
                       ended September 30, 2017 and December 31, 2017 (collectively, the “Delinquent
       12              Filings”) by March 13, 2018, the deadline by which the Company was to file its
                       Delinquent Filings in order to regain compliance with Nasdaq Listing Rule
       13              5250(c)(1), the Company’s common stock is subject to delisting from Nasdaq. The
                       letter further noted that, unless the Company requested an appeal of the Staff’s
       14              determination, trading of the Company’s common stock on Nasdaq would be
                       suspended at the opening of business on March 23, 2018, and a Form 25-NSE would
       15              be filed with the SEC removing the Company’s securities from listing and
                       registration on Nasdaq.
       16
                               On March 16, 2018, the Company submitted a letter to Nasdaq requesting a
       17              hearing before a Hearings Panel at which it intends to present its plan to regain and
                       thereafter maintain compliance with all applicable listing requirements. In
       18              connection with its request for a hearing, the Company has also requested a stay of
                       the suspension of trading and delisting of its common stock, pending the hearing and
       19              decision of the Hearings Panel. The Hearings Panel will notify the Company of its
                       decision to allow the Company to continue to trade on Nasdaq pending the hearing
       20              and a decision by the Hearings Panel by April 5, 2018. There can be no assurance
                       that the Hearings Panel will grant the Company’s request for continued listing or stay
       21              the delisting of its common stock.

       22              80.    On March 16, 2018, Wells Fargo issued a report titled “SMCI: Supermicro Requests

       23 Hearing With Nasdaq To Avoid Delisting (Negative),” describing Super Micro’s March 16, 2018

       24 announcements regarding its non-compliance with NASDAQ listing requirements as “clearly

       25 negative”:

       26                      News: Supermicro has announced that today (3/16) it submitted a letter to
                       Nasdaq requesting a hearing before a Hearings Panel to present a plan in which it
       27              intends to regain compliance related to the inability to file its F2017 10-K and F1Q18
                       / F2Q18 10-Qs. The request is for a hearing by March 21, 2018. This follows the
       28
1521375_1       FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
                FEDERAL SECURITIES LAWS - 3:18-cv-00838-JST                                                     - 34 -
                 Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 38 of 70



            1          company missing its 3/13 deadline to reach compliance. Supermicro has also
                       requested a stay in the suspension of trading / delisting of its stock from Nasdaq.
            2
                                Supermicro noted that the hearing request automatically stays the delisting
            3          process for a period of 15 calendar days from the date of the deadline to request a
                       hearing (or until April 5th). The Hearings Panel has the authority to grant Super
            4          Micro additional time of up to 360 days from the original due date of the company’s
                       first late filing to regain compliance (late August timeframe) before further action to
            5          delist the company’s common stock will occur. The Hearings Panel will notify the
                       Company by April 5, 2018 of its decision to allow Supermicro to continue to
            6          trade on Nasdaq pending the hearing and a decision by the Hearings Panel.
            7                  Quick Thoughts: This news is clearly negative as the company has
                       persistently struggled to regain compliance with Nasdaq – in this release
            8          SuperMicro did not provide an update on the progress of completing its internal
                       audit investigation. At the time of the company’s December quarter results,
            9          SuperMicro reported that it was continuing to analyze the findings of its investigation
                       to determine the amount (if any) of a potential financial restatement.
       10
                       81.     On these disclosures, the price of Super Micro’s common stock declined from its
       11
                close of $19.70 per share on March 16, 2018, to a close at $18.70 per share on March 17, 2018, on
       12
                increased trading volume.
       13
                Super Micro Fails to File 3Q18 Form 10-Q
       14
                       82.     On May 3, 2018, after the close of trading, Super Micro filed a Current Report on
       15
                Form 8-K, signed by Liang, incorporating a press release titled “Super Micro® Announces Third
       16
                Quarter Fiscal 2018 Preliminary Financial Information.” In addition to preliminary 3Q18 results, the
       17
                press release also disclosed that the additional testing overseen by the Audit Committee was
       18
                “nearing completion”:
       19
                              The Company has completed the previously disclosed investigation
       20              conducted by the Audit Committee. In furtherance of the preparation of the
                       financial statements, the Audit Committee is overseeing additional testing that the
       21              Company believes is nearing completion. To date, the Company’s cash flows have
                       not been impacted by the findings of the investigation or the additional testing.
       22              Additional time is required to analyze any impact of the results of the investigation
                       and additional testing on the Company’s historical financial statements, as well as to
       23              complete additional reviews before the Company will be able to finalize its Annual
                       Report on Form 10-K for the fiscal year ended June 30, 2017 (the “2017 10-K”).
       24
                               The Company presented an updated compliance plan to The Nasdaq Stock
       25              Market Hearings Panel on April 26, 2018 and the Company requested an additional
                       exception period for continued listing of its common stock on The Nasdaq Global
       26              Select Market through August 24, 2018 in order for it to complete and file its 2017
                       10-K and subsequent delinquent SEC quarterly filings. The Company is unable at
       27              this time to provide a date as to when the 2017 10-K will be filed or to predict
                       whether the Company’s historical financial statements will be adjusted or, if so, the
       28              amount of any such adjustment. The Company intends to file its Quarterly Reports
1521375_1       FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
                FEDERAL SECURITIES LAWS - 3:18-cv-00838-JST                                                      - 35 -
                 Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 39 of 70



            1          on Form 10-Q for the quarters ended September 30, December 31, 2017, and March
                       31, 2018 promptly after filing the 2017 10-K.
            2
                       83.     On May 3, 2018, Super Micro held an earnings conference call where Liang and
            3
                Bauer spoke alongside Hayes. During the earnings conference call, Hayes reiterated that the Audit
            4
                Committee had completed its investigation and additional testing was nearing completion; the
            5
                Company had until August 24, 2018, to complete and file its delinquent reports:
            6
                              [Hayes]: Good afternoon, and thank you, for attending SuperMicro’s business
            7          update conference call for the third quarter fiscal 2018, which ended March 31, 2018.
                       As announced in our press release earlier today, the company has completed the
            8          previously disclosed investigation conducted by the audit committee. In
                       furtherance of the preparation of the financial statements, the audit committee is
            9          overseeing additional testing that the company believes is nearing completion.

       10                      To date, the company’s cash flows have not been impacted by the findings of
                       the investigation or the additional testing. Additional time is required to analyze any
       11              impact of the results of the investigation and additional testing on the company’s
                       historical financial statements as well as to complete additional reviews before the
       12              company will be able to finalize its annual report on Form 10-K for the fiscal year
                       ended June 30, 2017. Otherwise known as the 2017 10-K.
       13
                              The company presented an updated compliance plan to the NASDAQ stock
       14              market hearings panel on April 26, 2018. And the company requested an additional
                       exception period for continued listing of its common stock on the NASDAQ Global
       15              Select Market, through August 24, 2018, in order for it to complete and file its 2017
                       10-K and subsequent delinquent SEC quarterly filings.
       16
                                The company is unable at this time to provide a date as to when the 2017 10-
       17              K will be filed or to predict whether the company’s historical financial statements
                       will be adjusted or, if so, the amount of any such adjustments. The company intends
       18              to file its quarterly reports on Form 10-Q for the quarters ended September 30 and
                       December 31, 2017, and March 31, 2018, promptly after filing the 2017 10-K.
       19
                       84.     Additionally, during the May 3, 2018 earnings conference call, Bauer stated that the
       20
                Company would not answer questions regarding the delinquent reports but that it was nearing
       21
                completion of its investigation and filings:
       22
                               [Bauer]: The SEC filings process. As we stated in our press release and as
       23              Perry articulated during the introduction, we continue to expend great effort to
                       complete our financial statements and work with our independent auditor to complete
       24              the fiscal year 2017 audit process and ultimately file our delinquent reports with the
                       SEC. As previously indicated, we’ll now have a Q&A session, where sell-side
       25              analysts will be permitted to ask questions. I’d like to remind you that your
                       questions should be directed to the business update that we just provided and we’ll
       26              not answer any further questions relating to the audit committee investigation or
                       the delayed filing of our 10-K. Operator, at this time, we’re ready for questions.
       27
                                                          *      *       *
       28
1521375_1       FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
                FEDERAL SECURITIES LAWS - 3:18-cv-00838-JST                                                      - 36 -
                 Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 40 of 70



            1           As it relates to the additional testing, I’ll remind you that we’re not going to be
                        answering questions about that. But it’s just the continuation of the process to get
            2           our arms around all of the issues that occurred during that timeframe. So as we said,
                        we believe that we think we’re nearing completion there and we’re working in
            3           parallel with other teams to be able to our get our filings done as expeditiously as
                        possible and we’ll leave it at that.
            4
                        85.      The price of Super Micro’s common stock increased from its close of $18.05 per
            5
                share on May 3, 2018, to a close at $21.25 per share on May 4, 2018, on increased trading volume.
            6
                Super Micro’s stock price continued to increase to nearly $24.00 over the ensuing two trading days.
            7
                        86.      On May 10, 2018, after the close of trading, Super Micro filed a Notification of Late
            8
                Filing on Form 12b-25, signed by Bauer, disclosing that it could not timely complete its 3Q18 Form
            9
                10-Q:
       10
                                Super Micro Computer, Inc. (the “Company”) is unable to file its Quarterly
       11               Report on Form 10-Q for the period ended March 31, 2018 (the “Form 10-Q”) in a
                        timely manner without unreasonable effort or expense. As previously announced,
       12               the Company has been unable to file its Annual Report on Form 10-K for the fiscal
                        year ended June 30, 2017 (the “Form 10-K”), Quarterly Report on Form 10-Q for the
       13               quarter ended September 30, 2017 (“Q1 10-Q”) and Quarterly Report on Form 10-Q
                        for the quarter ended December 31, 2017 (“Q2 10-Q”).
       14
                                                           *       *      *
       15
                                The Company presented an updated compliance plan to The Nasdaq Stock
       16               Market Hearings Panel (the “Panel”) on April 26, 2018 and the Company requested
                        an additional exception period for continued listing of its common stock on The
       17               Nasdaq Global Select Market (“Nasdaq”) through August 24, 2018 in order for it to
                        complete and file its 2017 10-K and subsequent delinquent SEC quarterly filings.
       18               The Panel has since granted the Company’s request to continue its listing on Nasdaq
                        through August 24, 2018, subject to the condition that the Company becomes current
       19               with its SEC filings by that date and informs the Panel the Company is current with
                        such filings.
       20
                        87.      On May 21, 2018, after the close of trading, Super Micro filed a Current Report on
       21
                Form 8-K, signed by Bauer, disclosing that it had received a letter from NASDAQ detailing
       22
                additional delinquencies with listing rules but that it remained “on track” to meet the August 24,
       23
                2018 deadline:
       24
                                 On May 15, 2018, Super Micro Computer, Inc. (the “Company”) received a
       25               letter (the “Letter”) from the Listing Qualifications Department of The Nasdaq Stock
                        Market (“Nasdaq”) notifying the Company of its determination of an additional
       26               delinquency related to the Company’s noncompliance with Nasdaq Listing Rule
                        5250(c)(1) (the “Rule”) because the Company has not yet filed its Quarterly Report
       27               on Form 10-Q for the quarter ended March 31, 2018 (the “Q3 10-Q”). . . . The Letter
                        states that the Nasdaq Hearings Panel (the “Panel”) will consider this matter in their
       28               decision regarding the Company’s continued listing on The Nasdaq Global Market,
1521375_1       FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
                FEDERAL SECURITIES LAWS - 3:18-cv-00838-JST                                                       - 37 -
                 Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 41 of 70



            1          and that the Company should present its views with respect to this additional
                       deficiency to the Panel in writing no later than May 22, 2018.
            2
                               On May 18, 2018, the Company submitted a response to the Nasdaq Hearings
            3          Panel (the “Panel”) stating that, consistent with the Company’s presentation at the
                       recent hearing before the Panel and as of the date of the reply, the Company believes
            4          it remains on track to file the Delinquent Reports with the SEC and thereby
                       evidence compliance with the Rule on or before the Panel deadline of August 24,
            5          2018.

            6                  As the Company previously announced, the Panel has granted the Company’s
                       request to continue its listing on Nasdaq through August 24, 2018, subject to the
            7          condition that the Company becomes current with its SEC filings by that date and
                       informs the Panel the Company is current with such filings. The Company is
            8          diligently working to become current with its SEC filings and intends to continue to
                       take all steps necessary to regain compliance with the Rule.
            9
                       88.    On July 13, 2018, after the close of trading, Super Micro filed a Current Report on
       10
                Form 8-K, signed by Liang, disclosing that the Company had failed to hold a required annual
       11
                meeting of shareholders:
       12
                                On July 9, 2018, Super Micro Computer, Inc. (the “Company”) received a
       13              letter (the “Letter”) from the Listing Qualifications Department of The Nasdaq Stock
                       Market LLC (“Nasdaq”) notifying the Company of its determination of an additional
       14              deficiency related to the Company’s noncompliance with the annual meeting
                       requirement set forth in Nasdaq Listing Rule 5260(a) (the “Rule”) because the
       15              Company did not hold an annual meeting of shareholders within twelve months of
                       the end of the Company’s prior fiscal year end. The Letter states that the Nasdaq
       16              Hearings Panel (the “Panel”) will consider this matter in their decision regarding the
                       Company’s continued listing on The Nasdaq Global Select Market, and that the
       17              Company should present its views with respect to the additional deficiency to the
                       Panel in writing no later than July 16, 2018.
       18
                       The Company is diligently working to become current with its SEC filings and
       19              intends to continue to take all steps necessary to regain compliance with the Nasdaq
                       Listing Rules, including the Rule.
       20
                Super Micro Fails to Meet Filing Deadline; NASDAQ Suspends Trading
       21
                       89.    On August 21, 2018, after the close of trading, Super Micro filed a Current Report on
       22
                Form 8-K, signed by Liang, disclosing that its SEC filings dating back to the Company’s FY17 Form
       23
                10-K would remain delinquent, and as such, the Company would face delisting proceedings:
       24
                              On August 20, 2018, Super Micro Computer, Inc. (the “Company”) submitted
       25              a supplemental letter to the Hearings Panel (the “Panel”) of The Nasdaq Stock
                       Market LLC (“Nasdaq”) notifying the Panel that the Company will be unable to
       26              meet the Panel’s August 24, 2018 deadline to regain compliance with Nasdaq
                       Listing Rule 5250(c)(1) because the Company will not be able to complete and file
       27              its Annual Report on Form 10-K for its fiscal year ended June 30, 2017 (the “2017
                       Form 10-K”) and its Quarterly Reports on Form 10-Q for its fiscal quarters ended
       28              September 30, 2017, December 31, 2017 and March 31, 2018 (collectively with the
1521375_1       FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
                FEDERAL SECURITIES LAWS - 3:18-cv-00838-JST                                                     - 38 -
                 Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 42 of 70



            1          2017 Form 10-K, the “Delinquent Reports”) with the Securities and Exchange
                       Commission (“SEC”) by such date.
            2
                               As previously disclosed, by decision dated May 9, 2018, the Panel granted
            3          the Company’s request to continue its listing on Nasdaq’s Global Select Market
                       through August 24, 2018, subject to the condition that the Company become current
            4          with its SEC filings by that date and informs the Panel the Company is current with
                       such filings. While the Company has made significant progress toward completing
            5          the necessary accounting review processes, it has determined that the Delinquent
                       Reports will not be filed with the SEC by August 24, 2018.
            6
                              As a result of the updated timing, the Company expects that its common
            7          stock will soon be suspended from trading on Nasdaq’s Global Select Market and
                       the Panel will begin delisting proceedings.
            8
                       90.     The Form 8-K incorporated a press release disclosing the Company would not file its
            9
                delinquent reports with the SEC given the magnitude of transactions that needed to be reviewed for
       10
                revenue recognition purposes and reiterated that it expected to be delisted from the NASDAQ:
       11
                                The Company is currently in the process of preparing its financial statements
       12              in light of the results of the Audit Committee investigation and other ongoing testing.
                       A significant number of transactions remain to be reviewed. To date, none of the
       13              hundreds of reviewed transactions has involved revenue that could not ultimately be
                       recognized, however, we have not concluded that a restatement to previously filed
       14              financial results is necessary. The Company’s cumulative cash flows have not been
                       impacted by the findings of the investigation or other testing, although the expenses
       15              associated with the investigation and testing have been significant.

       16                      The delay primarily relates to the magnitude of work that the Company still
                       must perform in order to review the Company’s accounting judgments, estimates
       17              and records for transactions that occurred during fiscal years 2015 through 2017,
                       as well as the Company’s assessment and conclusions on the effectiveness of its
       18              internal control over financial reporting during such periods, so that it can
                       complete the financial statements for the 2017 Form 10-K. Although the Company
       19              has made substantial progress in these matters and committed extraordinary
                       resources and personnel toward the effort, the amount of work is substantial and the
       20              additional testing required has taken longer than anticipated. The Company is
                       committed to filing its Delinquent Reports as soon as practicable.
       21
                              Charles Liang, Chairman and Chief Executive Officer commented, “Despite
       22              our substantial progress in these matters, we are very disappointed that we did not
                       meet the filing deadline. We are strongly committed to completing our SEC filings
       23              as soon as possible. In addition, we continue to strengthen our internal
                       accounting, audit and compliance functions. . . .”
       24
                               As a result of the updated timing, the Company expects that its common
       25              stock will soon be suspended from trading on Nasdaq’s Global Select Market and
                       the Panel will begin delisting proceedings. If the Panel decides to delist the
       26              Company’s common stock, the Company will evaluate all of its options, including
                       filing an appeal to the Nasdaq Listing and Hearing Review Council.
       27
                             Following a possible suspension of trading in the Company’s common stock
       28              on Nasdaq, the Company expects that its shares will be quoted over the- counter on
1521375_1       FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
                FEDERAL SECURITIES LAWS - 3:18-cv-00838-JST                                                      - 39 -
                 Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 43 of 70



            1          the OTC Markets. The Company intends to continue to work diligently toward
                       completing its Delinquent Reports, regaining compliance with its SEC reporting
            2          obligations, and regaining its listing on Nasdaq or another national stock exchange as
                       soon as practicable.
            3
                       91.    Later that day, Super Micro held an earnings conference call where Liang and Bauer
            4
                disclosed that the Company still had a substantial amount of transactions to review for revenue
            5
                recognition purposes and reiterated that its stock would be suspended from trading on the NASDAQ:
            6
                       [Bauer]: We have worked diligently and deployed significant resources towards
            7          completing the 2017 and 2018 financial statements, but are not able to file by the
                       deadline of August 24, 2018. . . . We have made tremendous progress on this matter,
            8          having completed the analysis of specific revenue transactions identified through our
                       audit committee’s investigation.
            9
                               To-date, our cash flows have not been impacted by our findings and no
       10              transaction reviewed by the company as part of this process has involved revenue
                       that could not ultimately be recognized nor have we concluded that a restatement of
       11              financial results is necessary. The question you must be asking is; why is this
                       matter taking so long. The answer is that in order to be thorough, we are
       12              reviewing transactions near the end of each quarter for similar issues found in the
                       earlier testing, but particularly as it relates to the matching of purchase order and
       13              shipping terms to the timing of revenue.

       14                      As we are a high-volume business, this entails locating documentation that is
                       onsite, archived, or [ph] at third-parties. I’m reviewing thousands of revenue
       15              transactions in detail using a structured approach. There are a number of issues.
                       However, let me share an example of an issue that has arisen in our reviews.
       16
                              We have from time to time offered free shipping to customers even though
       17              terms of our agreements with those customers provided that the customer would
                       arrange for its own shipping company to pick the products up at our factory shipping
       18              dock. This practice had the unintended accounting consequence of converting the
                       transaction from an Ex Works transaction to an FOB transaction. If end-of-
       19              quarter shipments are adjusted in this way, it can cause the appropriate date for
                       recognizing the revenue for those shipments to slip from one quarter into the next.
       20              This is one example of what we are looking for as we review thousands of
                       transactions.
       21
                              The company believes the revenue recognized for review transactions is valid
       22              revenue. The main issue is the quarter in which revenue must be recognized. We
                       have not yet determined whether the magnitude of any timing adjustment will be
       23              material to any of our previously filed financial statements.

       24                      We continue to work diligently to complete the review, assess the impact, and
                       complete our financial statements and assessment of internal controls over financial
       25              reporting. We have engaged KPMG to assist us with our review and we are also
                       working closely with our independent auditor, Deloitte, to complete the job. We
       26              appreciate the efforts of both KPMG and Deloitte.

       27              We are not able today to project the date by which we will complete this review and
                       file all our delinquent SEC reports, but we believe that date is not too far in the
       28              future.
1521375_1       FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
                FEDERAL SECURITIES LAWS - 3:18-cv-00838-JST                                                     - 40 -
                 Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 44 of 70



            1          92.     On August 21, 2018, during the 4Q18 earnings conference call, analysts recognized

            2 that the Company’s stock price was declining in reaction to the Super Micro’s delayed SEC filings

            3 and noted that the Company had disclosed significant work remained to be done in connection with

            4 the delinquent reports:

            5          [Nehal Sushil Chokshi]: But, Kevin, as you know, the stock is reacting to delayed
                       filing and really great color on some of the examples that’s going on. You made a
            6          statement at the end that you believe that the ability to [ph] solve these problems is
                       not too far away, but in the second press release of the day it does say that there is
            7          still significant work to do. So can you help bridge the delta between the verbal
                       comment and what’s in the file – in what’s the 8-K?
            8
                       93.     In response, Bauer admitted that the Company still had a substantial amount of work
            9
                remaining, possessed “pretty good visibility” on completing the process, had analyzed the largest
       10
                transactions first and was just now moving toward assessing smaller transactions:
       11
                               [Bauer]: Yeah. So I think it is true that we still have a substantial amount of
       12              work to do. I think what we said in terms of being able to see it in the future is that
                       now that we are later in the process we actually have pretty good visibility on what
       13              it takes to remain to be able to complete the process. So that’s how I would string
                       them together that it’s one of better visibility, but there’s still a fair amount to do.
       14
                              [Nehal Sushil Chokshi]: Okay. So the process that was defined on what
       15              needs to be done to review a transaction was established relatively late relative to
                       when the investigation started about a year ago. Is that fair to say?
       16
                               [Bauer]: Well, certainly, as the results of the investigation came in, we were
       17              able to see a little bit more in terms of the processes that we [ph] would needing []
                       to do. So certainly it was evolving.
       18
                               [Nehal Sushil Chokshi]: Okay. And just to be clear, you said significant
       19              transactions left for review, but you’ve already reviewed hundreds of transactions.
                       So are you only a fraction of the way through? Are you like 10% to 20% the way
       20              through or are you more like 80%, 90% the way through of what needs to be
                       reviewed?
       21
                              [Bauer]: Yeah. We really can’t go into that level of detail. What I can share
       22              with you is that we’ve taken the approach of largest transactions and are now
                       going towards smaller transactions.
       23
                       94.     On August 21, 2018, Wells Fargo issued a report titled “SMCI: Suspension of
       24
                Coverage,” disclosing that Wells Fargo was suspending research coverage in light of Super Micro’s
       25
                failure to meet SEC filing deadlines and the risk of NASDAQ delisting: “[O]ur current policy is that
       26
                we will suspend research coverage when the Analyst is unable to maintain our existing coverage
       27
                status due to various legal, regulatory and/or company policy circumstances.”
       28
1521375_1       FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
                FEDERAL SECURITIES LAWS - 3:18-cv-00838-JST                                                       - 41 -
                 Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 45 of 70



            1          95.    On these disclosures, the price of Super Micro’s common stock declined from its

            2 close of $18.35 per share on August 21, 2018, to a close at $15.65 per share on August 22, 2018 – a

            3 decline of over 14.7% – on increased trading volume.

            4          96.    On August 22, 2018, Susquehanna Financial Group issued a report titled “Super

            5 Micro: Suspending Coverage,” disclosing that they were suspending coverage of their ratings and

            6 estimates due to Super Micro’s failure to meet SEC filing deadlines and NASDAQ listing standards:

            7                  Why is it taking the company so long to complete the reviews: SMIC
                       disclosed last night that its cash flows have not been impacted by the on-going
            8          investigation, and there is no need for restatement of financial results. However,
                       SMCI is still reviewing transactions near the end of each quarter for similar issues
            9          found in the earlier reviews, but particularly as it relates to the matching of
                       purchase order and shipping terms to the timing of revenue. In our view, lack of
       10              proper internal controls has lengthened this review process. Yes, there is no
                       restatement, but lack of proper internal controls has also made it difficult for the
       11              company to provide necessary documentation for the past transactions which is
                       consenquently [sic] making it difficult for the company to determine the timing of
       12              revenue recognition.

       13              97.    On August 22, 2018, CFRA issued a report detailing concerns about Super Micro’s

       14 failure to meet SEC filing deadlines and anticipated NASDAQ delisting:

       15                      We are growing wary after SMCI states it has been unable to complete the
                       analysis of specific revenue transactions found through its audit committee’s
       16              investigation. We expect SMCI to be delisted from the Nasdaq Exchange given its
                       inability to properly file SEC required documents.
       17
                                                        *       *      *
       18
                       We remain concerned about the timetable as well as necessary costs it will take for
       19              SMCI to complete its review, as the company still noted a substantial amount of
                       transactions that need to be reviewed.
       20
                              Our 12-month target price of $20 is based on a P/E of 7.7X our FY 19
       21              operating EPS estimate, below comparable peers to reflect limited visibility
                       surrounding accounting issues.
       22
                       98.    CFRA’s report also contained a research note dated August 22, 2018, 8:33 a.m. ET,
       23
                which reiterated that the limited visibility surrounding Super Micro’s failure to meet SEC filing
       24
                deadlines coupled with NASDAQ delisting and the substantial number of transactions that needed to
       25
                be reviewed impacted the value of the Company’s shares:
       26
                              08:33 am ET . . . CFRA KEEPS HOLD OPINION ON SHARES OF SUPER
       27              MICRO COMPUTER, INC. (SMCI 18.35***): We cut our 12-month target to $20
                       from $24, on steep peer-discount P/E of 7.7X our FY 19 (Jun.) EPS estimate given
       28              limited visibility surrounding accounting issues. . . . While SMCI is benefiting
1521375_1       FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
                FEDERAL SECURITIES LAWS - 3:18-cv-00838-JST                                                   - 42 -
                 Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 46 of 70



            1          from secular trends within its end-markets, we are growing more cautious after
                       SMCI states it has been unable to complete the analysis of specific revenue
            2          transactions identified through its audit committee’s investigation. While SMCI
                       cited its findings thus far will not impact its cash flows, we expect the company to be
            3          delisted from the Nasdaq Exchange given its inability to properly file SEC required
                       documents. We remain concerned about the timetable as well as necessary costs it
            4          will take for SMCI to complete its review, as it still noted a substantial amount of
                       transactions that need to be reviewed. /Angelo Zino, CFA
            5
                       99.    On August 23, 2018, Super Micro issued a press release titled “Super Micro®
            6
                Announces Suspension of Trading of Common Stock on Nasdaq and its Intention to Appeal,”
            7
                disclosing the Company anticipated its stock suspension from trading on the NASDAQ:
            8
                               Super Micro Computer, Inc. (NASDAQ:SMCI) (the “Company”), a global
            9          leader in high performance, high-efficiency server, storage technology and green
                       computing, today announced that, as expected, the Company received a
       10              notification letter from The Nasdaq Stock Market Hearings Panel (the “Panel”) on
                       August 22, 2018, indicating that trading in the Company’s common stock on
       11              Nasdaq’s Global Select Market will be suspended effective at the open of business
                       on August 23, 2018.
       12
                                                         *       *       *
       13
                               While the Company’s common stock is suspended from trading on Nasdaq,
       14              the Company expects that its shares will be quoted on the OTC Markets under the
                       trading symbol SMCI. For quotes or additional information on the OTC Markets,
       15              you may visit http://www.otcmarkets.com.

       16              100.   On August 23, 2018, after the close of trading, Super Micro filed a Current Report on

       17 Form 8-K, signed by Liang, disclosing the NASDAQ Hearing Panel had delisted the Company’s

       18 common stock and suspend trading on the NASDAQ as of August 23, 2018. The Company
       19 indicated that it intended to appeal:

       20                       On August 22, 2018, Super Micro Computer, Inc. (the “Company”) received
                       a letter from the Hearings Panel (the “Panel”) of The Nasdaq Stock Market LLC
       21              (“Nasdaq”) notifying the Company that the Panel has determined to delist the
                       Company’s common stock and that trading on Nasdaq’s Global Select Market will
       22              be suspended effective at the open of business on August 23, 2018.

       23                                                *       *       *

       24                    The Company intends to appeal the Panel’s decision to the Nasdaq Listing
                       and Hearing Review Council. During the appeal period, trading in the Company’s
       25              common stock on Nasdaq will remain suspended and Nasdaq will not delist the
                       Company’s common stock pending such appeal.
       26
                                                         *       *       *
       27

       28
1521375_1       FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
                FEDERAL SECURITIES LAWS - 3:18-cv-00838-JST                                                      - 43 -
                Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 47 of 70



            1                 While the Company’s common stock is suspended from trading on Nasdaq,
                      the Company expects that its shares will be quoted on the OTC Markets under the
            2         trading symbol SMCI.

            3         101.    On August 29, 2018, after the close of trading, Super Micro filed a Notification of

            4 Late Filing on Form 12b-25, signed by Bauer:

            5                 Super Micro Computer, Inc. (the “Company”) is unable to file its Annual
                      Report on Form 10-K for fiscal year ended June 30, 2018 (the “2018 Form 10-K”) in
            6         a timely manner without unreasonable effort or expense. As previously announced,
                      the Company has been unable to file its Annual Report on Form 10-K for the fiscal
            7         year ended June 30, 2017 (the “2017 Form 10-K”), Quarterly Report on Form 10-Q
                      for the quarter ended September 30, 2017 (“Q1 10-Q”), Quarterly Report on Form
            8         10-Q for the quarter ended December 31, 2017 (“Q2 10-Q”) and Quarterly Report on
                      Form 10-Q for the quarter ended March 31, 2018 (“Q3 10-Q”) (the 2017 Form 10-K,
            9         Q1 10-Q, Q2 10-Q, Q3 10-Q and the 2018 Form 10-K being collectively referred to
                      herein as the “Delinquent Reports”). The Audit Committee of the Company’s Board
       10             of Directors has completed the previously disclosed investigation. The Company is
                      currently in the process of preparing its financial statements in light of the results of
       11             the Audit Committee investigation and other ongoing testing. A significant number
                      of transactions remain to be reviewed.
       12
                              The delay primarily relates to the magnitude of work that the Company still
       13             must perform in order to review the Company’s accounting judgments, estimates
                      and records for transactions that occurred during fiscal years 2015 through 2017,
       14             as well as the Company’s assessment and conclusions on the effectiveness of its
                      internal control over financial reporting during such periods, so that it can
       15             complete the financial statements for the 2017 Form 10-K and subsequently
                      complete the other delinquent reports. Although the Company has made substantial
       16             progress in these matters and committed extraordinary resources and personnel
                      toward the effort, the amount of work is substantial and the additional testing
       17             required has taken longer than anticipated.

       18 Super Micro Announces Restatement and Material Weaknesses
       19             102.    On November 15, 2018, Super Micro filed a Current Report on Form 8-K (the

       20 “Restatement Announcement”) that disclosed the need to restate its financials for each of the

       21 quarterly and annual periods during FY15, FY16 and the first three quarters of FY17 (as well as

       22 4Q17 preliminary results), estimated ranges for the restatement, and announced material weaknesses

       23 in internal controls and ineffective disclosure controls, as well as remediation efforts taken to date:

       24             Item 4.02(a) Non-Reliance on Previously Issued Financial Statements or a
                      Related Audit Report or Completed Interim Review
       25
                               On November 14, 2018, the Board of Directors of the Company, based on the
       26             recommendation of the Audit Committee and in consultation with management,
                      determined that (i) the Company’s consolidated financial statements and the related
       27             reports of its independent registered public accounting firm contained in its
                      Annual Report on Form 10-K for the fiscal years ended June 30, 2016 and 2015,
       28             (ii) the Company’s previously issued condensed consolidated financial statements
1521375_1       FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
                FEDERAL SECURITIES LAWS - 3:18-cv-00838-JST                                                       - 44 -
                Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 48 of 70



            1         contained in its Quarterly Reports on Form 10-Q for the interim quarterly periods
                      for the previously mentioned fiscal years ended June 30, 2016 and 2015 and (iii)
            2         the Company’s previously issued condensed consolidated financial statements
                      contained in its Quarterly Reports on Form 10-Q for the quarterly periods ended
            3         March 31, 2017, December 31, 2016 and September 30, 2016 should no longer be
                      relied upon because of errors. The errors primarily related to the timing of
            4         recognition of revenue and classification of certain inventory used for engineering
                      purposes and certain products returned to the Company for repair as inventory.
            5         Revenue recognition timing issues included quarter-end cut-off determinations
                      and allocation of revenue determinations for customer contracts with service
            6         elements. To date, none of the revenue recognition errors identified relating to
                      customer transactions involved revenues that could not ultimately be recognized. The
            7         Company also plans to correct other accounting errors discovered through
                      management’s review process. To date, the Company believes total cash flows from
            8         operating, investing, and financing have not been impacted, with the exception of
                      certain balance sheet classification errors that have been determined to have an
            9         immaterial effect on cash and cash flows from operations.

       10                                                *       *       *

       11                     The Company intends to restate its financial statements for prior periods as
                      required. The Company’s preliminary estimates for the changes in revenue, net
       12             income and GAAP earnings per share for the fiscal years ended June 30, 2015 and
                      2016 (as contained in the Company’s Annual Reports on Form 10-K filed with the
       13             Securities and Exchange Commission (the “SEC”) on September 10, 2015 and
                      August 26, 2016, respectively) and the fiscal year ended June 30, 2017 (as
       14             announced on a preliminary basis in an exhibit to the Company’s Current Report on
                      Form 8-K furnished on August 3, 2017) resulting from the expected restatement is as
       15             set forth below (in millions, except per share amounts):

       16                                                *       *       *

       17                     The Company intends to file its restated consolidated financial statements as
                      soon as practicable; however, the Company cannot predict with certainty when the
       18             preparation of its prior period restated financial statements, as well as its Forms 10-Q
                      and Forms 10-K for subsequent periods, will be completed. As part of the
       19             restatement process, the Company is continuing to assess the adjustments identified
                      above and will assess any other potential items for correction as needed.
       20
                               In addition, the Company is evaluating the impact of the identified errors on
       21             its internal control over financial reporting and disclosure controls and procedures.
                      The Company will report material weaknesses in internal control over financial
       22             reporting related to this matter and will report that its disclosure controls and
                      procedures were ineffective. The Company has already commenced efforts to
       23             remediate its material weaknesses. The Company will report those material
                      weaknesses and its remediation efforts in its Annual Report on Form 10-K for the
       24             year ended June 30, 2017.

       25             103.   The Company also issued a press release the same day titled “Supermicro®

       26 Announces First Quarter Fiscal 2019 Preliminary Financial Information and Decision to Restate

       27 Prior Period Financial Statements,” which discussed the need for restatement and continued testing:

       28
1521375_1       FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
                FEDERAL SECURITIES LAWS - 3:18-cv-00838-JST                                                      - 45 -
                 Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 49 of 70



            1          Decision to Restate Prior Period Financial Statements
            2                  Also today, the Company filed a Current Report on Form 8-K with the
                       Securities and Exchange Commission noting that on November 14, 2018, the Board
            3          of Directors of the Company, based on the recommendation of the Audit Committee
                       and in consultation with management, determined to restate prior period financial
            4          statements and advised that those financial statements should not be relied upon. The
                       restatement primarily relates to the timing of recognition of revenue and
            5          classification of certain inventory. The Company believes total cash flows from
                       operating, investing, and financing have not been affected with the exception of
            6          certain balance sheet classification errors that have been determined to have an
                       immaterial effect on cash and cash flows from operations. Investors are encouraged
            7          to review that report. Included in the Form 8-K are the Company’s preliminary
                       estimates for the changes in revenue, net income, GAAP diluted earnings per share
            8          and non-GAAP diluted earnings per share for the fiscal years ended June 30, 2015
                       and 2016 (as reported) and fiscal year ended June 30, 2017 (as announced).
            9
                       104.   On November 15, 2018, the Company held an earnings conference call in which it
       10
                discussed the restatement and elaborated on steps taken to remediate certain material weaknesses:
       11
                              [Bauer:] Now, let’s turn to the progress we are making on the fiscal 2017
       12              Form 10-K. The company has substantially completed its testing and assessments.
                       Today, we announced that we have determined to restate prior period financials and
       13              provided estimated adjusted amounts. We are in the final stages of preparation and
                       conclusion, so that we may continue to work with our auditors to complete our 2017
       14              Form 10-K. The core basis of the restatements remains the timing of revenue
                       recognition. Based on our assessment to date, the company confirms that, although
       15              in our restated financials some revenue recognized in prior periods will be
                       recognized in a subsequent period, all revenue from customer transactions in the
       16              period subject to the restatement is valid revenue. During our review of prior
                       periods, we also discovered additional errors relating to the classification of certain
       17              inventories.

       18                      The number and breadth of the adjustments, coupled with their aggregate
                       magnitude was significant enough for us to conclude that restating prior periods
       19              was necessary. To date, we believe total cash flows from operating, investing and
                       financing have not been impacted with the exception of certain balance sheet
       20              classification errors that have been determined to have an immaterial effect on cash
                       and cash flow from operations.
       21
                               Based on our findings, we expect to report material weaknesses of our
       22              financial reporting. We have, depending on the matter, begun remediation measures
                       to varying degrees. Along the way, we have developed stronger revenue policies,
       23              trained employees, and developed new standards.

       24                      There are a number of remediation efforts. Let me share a few examples. We
                       have hired senior revenue talent and grown our revenue team, implemented strong
       25              cut-off controls including locking the shipping dock at the close of the quarter and
                       enhancing our revenue testing, and we have revamped the sales sub-certification
       26              process at quarter end. In addition, we have formed a new internal audit team that is
                       conducting testing on the second half of 2018 and absorbing the transfer of
       27              knowledge from the efforts of our advisors in the process.

       28
1521375_1       FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
                FEDERAL SECURITIES LAWS - 3:18-cv-00838-JST                                                      - 46 -
                 Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 50 of 70



            1        SUPER MICRO’S FINANCIAL STATEMENTS WERE MATERIALLY MISSTATED
            2 Defendants Will Restate Super Micro’s Financial Statements

            3           105.   During the Class Period, Super Micro’s reported financial results were included in

            4 Forms 10-Q and 10-K and in related earnings releases filed with the SEC. Super Micro’s SEC

            5 filings represented that the financial information was a fair statement of the Company’s financial

            6 results and that the results were prepared in accordance with GAAP. 10 These representations were

            7 false and misleading as the financial results were not a fair statement and were not prepared in

            8 accordance with GAAP.

            9           106.   On November 15, 2018, Defendants filed the Restatement Announcement disclosing

       10 that Super Micro would restate its previously issued financial statements for FY15 (i.e., July 1, 2014

       11 to June 30, 2015), FY16 (i.e., July 1, 2015 to June 30, 2016) and the first three quarters of FY17 (as

       12 well as 4Q17 preliminary results), due to improper revenue recognition and inventory misstatements:

       13                       On November 14, 2018, the Board of Directors of the Company, based on the
                        recommendation of the Audit Committee and in consultation with management,
       14               determined that (i) the Company’s consolidated financial statements and the related
                        reports of its independent registered public accounting firm contained in its Annual
       15               Report on Form 10-K for the fiscal years ended June 30, 2016 and 2015, (ii) the
                        Company’s previously issued condensed consolidated financial statements contained
       16               in its Quarterly Reports on Form 10-Q for the interim quarterly periods for the
                        previously mentioned fiscal years ended June 30, 2016 and 2015 and (iii) the
       17               Company’s previously issued condensed consolidated financial statements contained
                        in its Quarterly Reports on Form 10-Q for the quarterly periods ended March 31,
       18               2017, December 31, 2016 and September 30, 2016 should no longer be relied upon
                        because of errors. The errors primarily related to the timing of recognition of
       19               revenue and classification of certain inventory used for engineering purposes and
                        certain products returned to the Company for repair as inventory. Revenue
       20

       21       10
                    GAAP are those principles recognized by the accounting profession as the conventions, rules,
                and procedures necessary to define accepted accounting practice at a particular time. SEC
       22       Regulation S-X (17 C.F.R. §210.4-01(a)(1)) (“Regulation S-X”) states that financial statements filed
                with the SEC that are not prepared in compliance with GAAP are presumed to be misleading and
       23       inaccurate, despite footnotes and other disclosure. Regulation S-X requires that interim financial
                statements must also comply with GAAP, with the exception that interim financial statements need
       24       not include disclosures that would be duplicative of disclosures accompanying annual disclosures,
                pursuant to 17 C.F.R. §210.10-01(a). On June 30, 2009, the FASB issued the Statement of Financial
       25       Accounting Standards No. 168, The FASB Accounting Standards Codification and the Hierarchy of
                Generally Accepted Accounting Principles – a replacement of FASB Statement No. 162. FASB
       26       Accounting Standards Codification (“ASC”) became the source of authoritative U.S. accounting and
                reporting standards for nongovernmental entities, in addition to guidance issued by the SEC,
       27       effective for financial statements issued for reporting periods that ended after September 15, 2009.
                The ASC did not change existing U.S. GAAP.
       28
1521375_1       FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
                FEDERAL SECURITIES LAWS - 3:18-cv-00838-JST                                                     - 47 -
                 Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 51 of 70



            1                recognition timing issues included quarter-end cut-off determinations and allocation
                             of revenue determinations for customer contracts with service elements. 11
            2
                             107.        Defendants’ intention to restate the Company’s financial results is an admission that
            3
                the previously reported financial results issued during the Class Period were false and misleading
            4
                and not prepared in accordance with GAAP. 12 This would include the financial results issued in
            5
                Forms 10-Q and 10-K and related earnings releases for the periods ended: June 30, 2016 (FY16),
            6
                September 30, 2016 (1Q17), December 31, 2016 (2Q17), March 31, 2017 (3Q17) and June 30, 2017
            7
                (FY17). Moreover, as of the date of this filing (January 22, 2019), Super Micro has still not issued a
            8
                final restatement and the preliminary restatement impact is subject to change and new material
            9
                adjustments still could be identified.
       10
                             108.        In the Restatement Announcement, Super Micro reported the preliminary estimated
       11
                restatement impact on its revenues, net income and diluted EPS for the fiscal years ended June 30,
       12
                2015, June 30, 2016 and June 30, 2017. Using the mid-point estimate from the “Expected
       13
                Adjustment Range,” Super Micro over a three year cumulative period overstated revenues by $60
       14
                million, net income by $8.5 million and EPS by $0.16.
       15
                                                                     Year Ended as Reported                                                  Year Ended as Announced

       16                                     June 30, 2015                                      June 30, 2016                                     June 30, 2017


       17                        As
                                             Expected
                                            Adjustment         Expected as        As
                                                                                               Expected
                                                                                              Adjustment          Expected as         As
                                                                                                                                                   Expected
                                                                                                                                                  Adjustment         Expected as
                               Reported       Range           Adjusted Range    Reported        Range            Adjusted Range    Announced        Range           Adjusted Range

       18       Revenue         $1,991     $(40) - $(20)      $1,951 - $1,971    $2,216        $3 - $23          $2,219 - $2,239    $2,530       $(53) - $(33)      $2,477 - $2,497

                Net Income      $102         $(8) - $(5)        $94 - $97         $72          $2 - $5             $74 - $77          $69          $(7) - $(4)        $62 - $65
       19
                Diluted         $2.03     $(0.15) - $(0.09)    $1.88 - $1.94     $1.39     $0.04 - $0.10          $1.43 - $1.49      $1.34      $(0.14) - $(0.08)    $1.20 - $1.26
                Earnings
       20       per Share


       21
                             109.        The Restatement Announcement also announced the Company’s intention to restate
       22
                the non-GAAP EPS amounts that it previously disclosed for prior periods in its quarterly earnings
       23
                releases. Using the mid-point estimate, Super Micro over a three year cumulative period overstated
       24
                11
              The Restatement Announcement stated the Company’s intention to restate the financial results
       25 for the fiscal year ended June 30, 2017 as announced on a preliminary basis in an exhibit to the
          Company’s    Current Report on Form 8-K furnished on August 3, 2017.
       26
          12
              The announcement of a restatement is also an admission that Defendants Liang and Hideshima
       27 signed  false SOX certifications during the Class Period attesting to the accuracy and compliance
          with  GAAP    of Super Micro’s financial statements. See ¶¶39-40.
       28
1521375_1       FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
                FEDERAL SECURITIES LAWS - 3:18-cv-00838-JST                                                                                                                  - 48 -
                 Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 52 of 70



            1 non-GAAP EPS by $0.13. The Company’s estimates of the changes to the non-GAAP EPS amounts

            2 are set forth below:

            3                                                           Year Ended as Reported                                                    Year Ended as Announced

                                               June 30, 2015                                        June 30, 2016                                       June 30, 2017
            4
                                              Expected                                            Expected
                                  As         Adjustment         Expected as        As            Adjustment    Expected as Adjusted      As             Expected          Expected as
            5                   Reported       Range           Adjusted Range    Reported          Range              Range           Announced     Adjustment Range     Adjusted Range

                 GAAP            $2.03     $(0.15) - $(0.09)    $1.88 - $1.94      $1.39     $0.04 - $0.10          $1.43 - $1.49       $1.34        $(0.14) - $(0.08)    $1.20 - $1.26
            6
                 Less: Stock-     0.12       0.01   0.01         0.13    0.13       0.20         0.01   0.01        0.21   0.21         0.23           0.01   0.01         0.24   0.24
                 based
            7    Compensatio
                 n net of Tax
                 Effect

            8    Non-GAAP        $2.15     $(0.14) - $(0.08)    $2.01 - $2.07      $1.59     $0.05 - $0.11          $1.64 - $1.70       $1.57        $(0.13) - $(0.07)    $1.44 - $1.50


            9
                          110.           According to the Restatement Announcement, Defendants materially misstated
       10
                revenues during the Class Period due to quarter-end cut-off determinations and allocation of revenue
       11
                determinations for customer contracts with service elements. These material misstatements in
       12
                revenue included improperly and prematurely recognizing revenue on certain quarter-end
       13
                transactions and improper revenue recognition due to a failure to lock the shipping dock at the end of
       14
                quarters. See ¶¶129-130. Super Micro also misstated inventory due to misclassification of certain
       15
                inventory used for engineering purposes and certain products returned to the Company for repair as
       16
                inventory.
       17
          Defendants Identified Material Weaknesses in Internal Controls and Ineffective Disclosure
       18 Controls in the Restatement Announcement
       19                 111.           The Restatement Announcement also disclosed that Super Micro would report

       20 material weaknesses in internal control over financial reporting (“ICFR”) and would report that its

       21 disclosure controls and procedures were ineffective. As a result, Super Micro has admitted that

       22 ineffective ICFR and ineffective disclosure controls were material factors contributing to Super

       23 Micro’s falsified financial statements. As the Restatement Announcement makes clear:

       24                          In addition, the Company is evaluating the impact of the identified errors on
                          its internal control over financial reporting and disclosure controls and procedures.
       25                 The Company will report material weaknesses in internal control over financial
                          reporting related to this matter and will report that its disclosure controls and
       26                 procedures were ineffective. The Company has already commenced efforts to
                          remediate its material weaknesses. The Company will report those material
       27                 weaknesses and its remediation efforts in its Annual Report on Form 10-K for the
                          year ended June 30, 2017.
       28
1521375_1       FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
                FEDERAL SECURITIES LAWS - 3:18-cv-00838-JST                                                                                                                       - 49 -
                 Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 53 of 70



            1          112.    As discussed above, Super Micro will report material weaknesses in ICFR when its

            2 final restatement is issued. A material weakness, as defined in the Public Company Accounting

            3 Oversight Board (“PCAOB”), Auditing Standard No. 5 (“AS 5”) is a:

            4          [D]eficiency, or a combination of deficiencies, in internal control over financial
                       reporting, such that there is a reasonable possibility that a material misstatement of
            5          the company’s annual or interim financial statements will not be prevented or
                       detected on a timely basis. 13
            6
                       113.    Control deficiencies that are determined to be a material weakness must be disclosed
            7
                in management’s annual report on its assessment of the effectiveness of ICFR. Management may
            8
                not disclose that it has assessed ICFR as effective if there is one or more control deficiencies
            9
                determined to be a material weakness in ICFR. 14
       10
                       114.    AS 5 also provides indicators of material weaknesses in ICFR that includes the
       11
                following:
       12
                             Identification of fraud, whether or not material, on the part of senior
       13              management;

       14                     Restatement of previously issued financial statements to reflect the
                       correction of a material misstatement;
       15
                               Identification by the auditor of a material misstatement of financial
       16              statements in the current period in circumstances that indicate that the misstatement
                       would not have been detected by the company’s internal control over financial
       17              reporting; and

       18                      Ineffective oversight of the company’s external financial reporting and
                       internal control over financial reporting by the company’s audit committee. 15
       19
                       115.    During the Class Period, Defendants made repeated assurances that Super Micro’s
       20
                internal controls functioned properly to prevent or detect material misstatements in its financial
       21
                statements. Specifically, the FY16 Form 10-K, 1Q17 Form 10-Q, 2Q17 Form 10-Q and 3Q17 Form
       22
                10-Q falsely stated that the Company’s ICFR and its disclosure controls were effective when they
       23

       24       13
             An Audit of Internal Control Over Financial Reporting That Is Integrated with An Audit of
          Financial Statements, AS 5. A7.
       25
          14
             Management’s Report on Internal Control Over Financial Reporting, Exchange Act Release No.
       26 34-54976  at 41 (Dec. 20, 2006).
       27 15 AS 5. 69; By reporting material weaknesses in ICFR, Super Micro will also receive an adverse

       28 audit opinion from its independent auditors (Deloitte) when its final restatement is issued. AS 5. 90.
1521375_1       FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
                FEDERAL SECURITIES LAWS - 3:18-cv-00838-JST                                                     - 50 -
                 Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 54 of 70



            1 were not. The Company failed to disclose that its ICFR and disclosure controls were ineffective and

            2 ultimately contributed to a material restatement required of its financial statements. Super Micro’s

            3 disclosure of material weaknesses in ICFR occurred despite assurances to investors that prior

            4 material weaknesses related to revenue recognition had been fully remediated. See ¶28.

            5          116.     Defendants’ remediation efforts to address the material weaknesses demonstrate a

            6 lack of controls around Super Micro’s revenue recognition processes. For example, Defendants have

            7 now admitted that during the Class Period the Company lacked strong cut-off controls and failed to

            8 lock the shipping dock at the close of quarters. Further, the Company is revamping its sales sub-

            9 certification process at quarter end to help identify any problematic sales at quarter-end. Finally,

       10 Super Micro is increasing the size and expertise of its revenue team, enhancing its revenue testing

       11 and forming a new internal audit team to conduct revenue testing for the second half of 2018. The

       12 significant remediation items necessary to deal with Super Micro’s material weaknesses demonstrate

       13 a failure of adequate internal and disclosure controls around revenue recognition during the Class

       14 Period.

       15              117.     The Restatement Announcement demonstrates that the SOX certifications signed by

       16 Defendants Liang and Hideshima during the Class Period were false and misleading because of the

       17 Company’s failure to disclose the existence of material weaknesses in ICFR. Specifically, the

       18 Defendants’ certifications were false and misleading because they failed to disclose to the
       19 Company’s auditors and Audit Committee the following:

       20              “[A]ll significant deficiencies and material weaknesses in the design or operation of
                       internal control over financial reporting which are reasonably likely to adversely
       21              affect the registrant’s ability to record, process, summarize and report financial
                       information.”
       22
                The Restatement Announcement disclosure regarding the existence of material weaknesses are
       23
                effectively a concession that SuperMicro’s ICFR and disclosure controls were ineffective during the
       24
                Class Period.
       25
                Super Micro’s Restatement Announcement Is an Admission of Falsity
       26
                       118.     As detailed above, the fact that Super Micro has now indicated its intention to restate
       27
                its revenues, net income and EPS is an admission that its financial statements originally issued and
       28
1521375_1       FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
                FEDERAL SECURITIES LAWS - 3:18-cv-00838-JST                                                        - 51 -
                Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 55 of 70



            1 approved by Defendants during the Class Period were false when they were reported and that the

            2 misstatements were material. Pursuant to GAAP, as set forth in ASC 250 – Accounting Changes

            3 and Error Corrections, the type of restatement and revisions announced by Super Micro were to

            4 correct for material errors in previously issued financial statements. Pursuant to ASC 250,

            5 restatement of previously issued financial statements is only allowed when a Company makes “[a]n

            6 error in recognition, measurement, presentation, or disclosure in financial statements resulting from

            7 mathematical mistakes, mistakes in the application of generally accepted accounting principles

            8 (GAAP), or oversight or misuse of facts that existed at the time the financial statements were

            9 prepared.” ASC 250-10-20. Thus, GAAP provides that financial statements should only be restated

       10 in limited circumstances, i.e., there is a change in reporting entity, there is a change in accounting

       11 principles used or to correct an error in previously issued financial statements. Super Micro’s

       12 restatement was not due to a change in reporting entity or a change in accounting principle, but

       13 rather to correct errors in previously issued financial statements approved by Defendants. Thus, the

       14 restatement is an admission by Defendants that Super Micro’s previously issued financial results and

       15 Defendants’ public statements regarding those results were false and misleading.

       16 Defendants’ GAAP Violations and Announced Restatement Were Material

       17              119.   Defendants’ false and misleading Class Period statements and omissions regarding

       18 Super Micro’s accounting were material, particularly in light of SEC guidance on materiality. The
       19 SEC Staff Accounting Bulletin: Codification of Staff Accounting Bulletins’ Topic 1-M, Materiality

       20 (“SEC Topic 1-M”), sets forth the generally accepted methods for accountants to evaluate

       21 materiality as it relates to the financial statements of SEC registrants. SEC Topic 1-M states that:

       22                      The omission or misstatement of an item in a financial report is material if, in
                       the light of surrounding circumstances, the magnitude of the item is such that it is
       23              probable that the judgment of a reasonable person relying upon the report would
                       have been changed or influenced by the inclusion or correction of the item.
       24
                       120.   SEC Topic 1-M also stresses that materiality requires qualitative, as well as
       25
               quantitative, considerations. 16 For example, if a known misstatement would cause a significant
       26

       27      16
             SEC Topic 1-M provides: “[T]here are numerous circumstances in which misstatements below
          5% could well be material. Qualitative factors may cause misstatements of quantitatively small
       28 amounts to be material.” SEC Topic 1-M also notes that assessing materiality solely on a
1521375_1      FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
               FEDERAL SECURITIES LAWS - 3:18-cv-00838-JST                                                        - 52 -
                 Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 56 of 70



            1 market reaction that reaction should be taken into account in determining the materiality of the

            2 misstatement.

            3                  SEC Topic 1-M further states:

            4                 Among the considerations that may well render material a quantitatively
                       small misstatement of a financial statement item are –
            5
                               •       Whether the misstatement arises from an item capable of precise
            6                          measurement or whether it arises from an estimate and, if so, the degree of
                                       imprecision inherent in the estimate.
            7

            8                  •       Whether the misstatement concerns a segment or other portion of the
                                       registrant’s business that has been identified as playing a significant role in
            9                          the registrant’s operations or profitability.

       10                      •       Whether the misstatement hides a failure to meet analysts’ consensus
                                       expectations for the enterprise.
       11
                       121.    Defendants’ misstatements, by their own admission, satisfy these criteria and thus
       12
                were material from both a quantitative and qualitative perspective. For example, the fact that
       13
                Defendants have announced their intention to restate certain of Super Micro’s previously released
       14
                financial statements demonstrates Defendants’ conclusion that the misstatements were material
       15
                under GAAP and SEC rules. GAAP only permits (and requires) restatements of previously issued
       16
                financial statements to correct material errors.
       17
          Defendants’ Violations of SEC Regulations Related to Super Micro’s Inadequate Internal
       18 Controls
       19              122.    Section 13(b)(2) of the Exchange Act states, in pertinent part, that every reporting
       20 company must: “A. make and keep books, records, and accounts, which, in reasonable detail,

       21 accurately and fairly reflect the transactions and dispositions of the assets of the issuer; [and] B.

       22 devise and maintain a system of internal accounting controls sufficient to provide reasonable

       23 assurances that . . . transactions are recorded as necessary . . . to permit preparation of financial

       24 statements in conformity with [GAAP].” 15 U.S.C. §78m(b)(2)(A), (B). These provisions require a

       25 reporting company to employ and supervise reliable personnel, to maintain reasonable assurances

       26

       27 quantitative basis “has no basis in the accounting literature or the law.” It notes that the FASB “has

       28 long emphasized that materiality cannot be reduced to a numerical formula.”
1521375_1       FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
                FEDERAL SECURITIES LAWS - 3:18-cv-00838-JST                                                       - 53 -
                 Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 57 of 70



            1 that transactions are executed as authorized, to record transactions on an issuer’s books and, at

            2 reasonable intervals, to compare accounting records with physical assets.

            3           123.   Notably, Defendants recognized the importance for Super Micro’s senior officers to

            4 maintain an effective internal control system as evidenced by the Company’s “Code of Business

            5 Conduct and Ethics” accessible on its website. 17 Super Micro’s Code of Business Conduct and

            6 Ethics required its senior officers to follow the SEC regulations of Section 13(b)(2), which they

            7 failed to do. Compare ¶38 to ¶122.

            8           124.   As discussed herein, Super Micro suffered from a failure of effective internal controls

            9 over revenue recognition as the Company: (a) failed to maintain sufficient documentation to support

       10 the appropriate accounting treatment of transactions; (b) improperly and prematurely recognized

       11 revenue on certain quarter-end transactions in violation of GAAP when offering free shipping; (c)

       12 needed to reassess the appropriate revenue recognition treatment for thousands of transactions from

       13 FY15 through FY17; and (d) improperly recorded revenue related to quarter-end cutoff

       14 determinations. And, although the Company’s review is still ongoing after 17 months, it has now

       15 admitted that material weaknesses existed in its revenue recognition processes during the Class

       16 Period.

       17               125.   As a result, Defendants violated §13(b)(2)(A),(B) of the Exchange Act and its own

       18 Code of Conduct by failing to ensure that the Company maintained adequate internal controls in
       19 order to ensure that Super Micro’s financial statements were prepared in conformity with GAAP and

       20 that its public filings were accurate. Super Micro’s lack of adequate internal controls (including its

       21 undisclosed material weaknesses) rendered the Company’s Class Period financial reporting

       22 inherently unreliable and precluded the Company from preparing financial statements that complied

       23 with GAAP. Nonetheless, throughout the Class Period, Defendants Liang and Hideshima knowingly

       24 or recklessly caused the Company to issue quarterly and annual financial statements that did not

       25 disclose the existence of significant and material deficiencies in the Company’s internal accounting

       26 controls and falsely asserted that Super Micro’s financial statements complied with GAAP.

       27
                17
                     https://ir.supermicro.com/static-files/6dedc126-3312-40a8-97c6-79d6b18b572d
       28
1521375_1       FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
                FEDERAL SECURITIES LAWS - 3:18-cv-00838-JST                                                       - 54 -
                Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 58 of 70



            1                           ADDITIONAL SCIENTER ALLEGATIONS
            2          126.   Defendants acted with scienter in that they knew, or were deliberately reckless in not

            3 knowing, that: (i) the public documents and statements issued or disseminated in Super Micro’s

            4 name, or their own name, were materially false and misleading; (ii) that such statements or

            5 documents would be issued or disseminated to the investing public; and (iii) substantially

            6 participated or acquiesced in the issuance of such statements or documents as primary violations of

            7 the federal securities laws.

            8          127.   By virtue of their receipt or deliberate disregard of information reflecting the true

            9 facts regarding Super Micro, their control over, receipt or modification of Super Micro’s materially

       10 misleading statements, or their other associations with the Company, each Defendant was privy to

       11 confidential information concerning Super Micro and knowingly or with deliberate recklessness

       12 participated in the fraudulent scheme and conduct alleged herein.

       13              128.   The departure of numerous high-ranking management further supports scienter.

       14 Scienter may also be inferred from Hideshima’s absence from the October 26, 2017 earnings

       15 conference call purportedly because he was “working very hard on the issues related to the filing of

       16 the 10-K at this moment,” yet he “resigned” on January 30, 2018, the same date the Company

       17 announced the appointment of a new CFO and the Audit Committee completed its internal

       18 investigation. As of January 30, 2018, the Audit Committee investigation had been proceeding since
       19 October 26, 2017, and more likely since August 29, 2017, when the Company filed a notification

       20 that it would need additional time before filing its FY17 Form 10-K. Notably, two other high

       21 ranking sales managers resigned on January 30, 2018, further strengthening the inference that

       22 Defendants knew, or were deliberately reckless not knowing, about the magnitude of the accounting

       23 failures.

       24              129.   Scienter is also inferred by the Company’s need to restate its financial statements due

       25 to its failure to comply with basic accounting rules governing revenue recognition. As explained at

       26 ¶55 n.9, ASC 605 concisely and clearly states that revenue is realized or realizable and earned only

       27 when all of the following criteria are met:

       28
1521375_1       FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
                FEDERAL SECURITIES LAWS - 3:18-cv-00838-JST                                                      - 55 -
                 Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 59 of 70



            1                 (a)    “Persuasive evidence of an arrangement exists,” with the term “arrangement”

            2 meaning the final understanding between the parties as to the specific nature and terms of the

            3 agreed-upon transaction”;

            4                 (b)    “Delivery has occurred or services have been rendered”; 18

            5                 (c)    “The seller’s price to the buyer is fixed or determinable”; and

            6                 (d)    “Collectability is reasonably assured.”

            7 Super Micro’s Restatement Announcement disclosed it had violated these basic revenue recognition

            8 rules through improper “quarter-end cut-off determinations” and improper “allocation of revenue

            9 determinations for customer contracts with service elements.” These were basic revenue recognition

       10 timing issues that violated the second revenue recognition criterion: “delivery has occurred or

       11 services have been rendered.” Similarly, on the August 21, 2018 conference call Bauer described

       12 another basic revenue violation where delivery had not occurred by the end of the quarter because

       13 the Company offered free shipping. Specifically, by offering free shipping to certain customers on

       14 their end-of-quarter shipments, Defendants changed the Company’s timing of appropriate revenue

       15 recognition to when the customer physically received the product (e.g., free-on-board destination

       16 terms). See ¶91. With these end-of-quarter shipments, based on Bauer’s statements, Super Micro

       17 improperly recognized revenue because the Company retained the risks of ownership and title did

       18 not pass to the customer until the product was received in the following quarter. 19 This was another
       19 basic accounting violation that was based on clear, defined rules and did not involve significant

       20 accounting judgment or estimates. As a result, Defendants’ statements that its financial statements

       21 were compliant with GAAP and revenue was recognized only when all four of the revenue

       22 recognition criteria were met were false and misleading.

       23             130.    Scienter is also established by the presence of material weaknesses in Super Micro’s

       24 ICFR.         Defendants have admitted that the Company’s material weaknesses in the revenue

       25       18
              In further explanation of the delivery criterion, ASC 605 references FASB Concepts Statement
          No.  5, which states: “Revenue should not be recognized until the seller has substantially
       26 accomplished    what it must do pursuant to the terms of the arrangement, which usually occurs upon
          delivery or performance   of services.” ASC 605-10-S99-1.
       27
          19
              ASC 605-10-S99-1.
       28
1521375_1       FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
                FEDERAL SECURITIES LAWS - 3:18-cv-00838-JST                                                   - 56 -
                Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 60 of 70



            1 recognition process directly contributed to the Company’s false financial statements. The pervasive

            2 nature of the internal control failures indicate that Defendants knew about or turned a blind eye to

            3 their non-existent control environment around revenue recognition and allowed the issuance of false

            4 financial statements. The remediation items disclosed to date demonstrates a significant absence of

            5 internal controls over the revenue recognition process during the Class Period. For example, on the

            6 November 15, 2018 conference call, Bauer stated that Super Micro did not lock the shipping dock at

            7 the close of quarters which would be a basic internal control to mitigate fraudulent revenue on

            8 quarter-end shipments. Other remediation items, including the need to hire more experienced

            9 personnel in the revenue area, revamp the sales sub-certification process at quarter-end, enhance

       10 revenue testing and form a new internal audit team also demonstrate that Defendants knew, or were

       11 reckless in not knowing, that the Company’s financial statements were materially misstated and that

       12 material weaknesses existed in ICFR.

       13              131.   Defendants’ false SOX certifications attached to Super Micro’s Form 10-Qs and

       14 Form 10-K, also establish scienter. Defendants Liang and Hideshima certified that they had

       15 personally reviewed Super Micro’s financial statements, had designed, established, maintained and

       16 evaluated Super Micro’s disclosure controls and procedures, and had designed Super Micro’s ICFR.

       17 Defendants Liang and Hideshima also certified that the financial statements “[do] not contain any

       18 untrue statement of a material fact or omit to state a material fact necessary to make the statements
       19 made, in light of the circumstances under which such statements were made, not misleading” and

       20 “fairly present in all material respects the financial condition, results of operation and cash flows of

       21 [Super Micro].” Such reviews and evaluations, if performed as represented, would have alerted the

       22 Individual Defendants to the problems with Super Micro’s financial results, disclosure controls and

       23 ICFR. Defendants Liang and Hideshima were also on notice of past material weaknesses with the

       24 Company’s revenue recognition and failures by the Company to timely file its SEC filings and yet

       25 affirmatively assured investors that appropriate remediation had occurred. See ¶¶5, 28. The

       26 Individual Defendants either knew of the material misstatements or failed to perform the required

       27 reviews and falsely represented that they had. In either case, Defendants knew or recklessly

       28 disregarded that the SOX certifications Liang and Hideshima signed were false and misleading.
1521375_1      FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
               FEDERAL SECURITIES LAWS - 3:18-cv-00838-JST                                                    - 57 -
                Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 61 of 70



            1          132.    Finally, the substantial length of time it is taking Super Micro to complete its

            2 investigation, finalize its restatement and file its delinquent reports evidences the enormity of the

            3 problems with the Company’s accounting and internal controls that the Individual Defendants knew

            4 or were reckless in not knowing about. The investigation has been ongoing for 17 months now, and

            5 a final account of the false accounting is still uncertain as the preliminary restatement is subject to

            6 the change. The Company has been delisted, is now late on filing its last six financial reports (FY17,

            7 1Q18, 2Q18, 3Q18, FY18, 1Q19) and no deadline has been set by when the Company will file a

            8 final restatement or become current with its SEC filings. Further, the fact that the Company has

            9 needed to review thousands of sales transactions over a three-year period demonstrates an utter

       10 absence of internal controls over the revenue recognition process. The magnitude of work that Super

       11 Micro still needs to finish before filing its delinquent reports with the SEC strongly suggests that

       12 Defendants would have known, or were deliberately reckless in not knowing, of the lack of internal

       13 and disclosure controls and further evidences scienter against Defendants Liang and Hideshima.

       14              133.    The inference of scienter is further strengthened by the existence of SEC enforcement

       15 activities at Super Micro. At least one research firm indicated that such SEC enforcement activities

       16 began at least by October 23, 2015, and were still unresolved as of July 11, 2018, supporting the

       17 inference that the SEC is investigating Super Micro’s internal control and accounting failures and

       18 inability to timely file its financial statements.
       19              134.    Each of the Individual Defendants was a senior executive involved in Super Micro’s

       20 daily operations with access to all material information regarding the Company’s core operations.

       21 Each of the Individual Defendants is presumed to have knowledge of all material facts regarding

       22 Super Micro’s core business. Given the importance of the Company’s financial results including

       23 revenues and earnings, internal controls and maintaining compliance with NASDAQ listing

       24 requirements, the inference of scienter is strong. Moreover, the SOX certifications make clear Super

       25 Micro’s CEO and CFO supervised and analyzed the Company’s disclosure controls and internal

       26 controls over financial reporting.

       27              135.    The core operations inference as to Liang is particularly strong because he is known

       28 to obsess over every detail of Super Micro’s business and is the chief operating decision maker at the
1521375_1       FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
                FEDERAL SECURITIES LAWS - 3:18-cv-00838-JST                                                      - 58 -
                Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 62 of 70



            1 Company. According to a former Super Micro sales manager, Liang “‘is the person who approves

            2 and looks at everything the company is doing – every new product, marketing effort, sales effort,

            3 anything you want to do or promote.’” The same article notes: “‘As an individual, Charles [Liang] is

            4 very aggressive and motivated,’ said Patrick P. Gelsinger, Intel’s senior vice president in charge of

            5 server chips. ‘Every once in a while, he appears on the verge of reckless, but if you’re going up

            6 against the big guys, you have to be willing to take risks.’” Super Micro’s FY16 Form 10-K reads:

            7 “Charles Liang, our President, Chief Executive Officer and Chairman of the Board, is critical to the

            8 overall management of our company . . . . His experience in running our business and his personal

            9 involvement in key relationships with suppliers, customers and strategic partners are extremely

       10 valuable to our company.”

       11                              LOSS CAUSATION AND ECONOMIC LOSS
       12              136.   During the Class Period, as detailed herein, Defendants made false and misleading

       13 statements and omissions regarding Super Micro’s financial results and operations, the sufficiency of

       14 its internal controls and consistency with GAAP of its revenue recognition practices, as well as the

       15 status of its investigation and ability to become current on its delinquent reports. This artificially

       16 inflated Super Micro’s stock price and operated as a fraud or deceit on all persons who purchased

       17 Super Micro’s common stock during the Class Period (the “Class”). When Defendants’ prior

       18 misrepresentations, omissions and fraudulent conduct became apparent to the market Super Micro’s
       19 stock price fell precipitously, as the prior artificial inflation came out of the stock price over time.

       20 As a result of their purchases of Super Micro common stock during the Class Period, Plaintiff and

       21 other members of the Class suffered economic loss, i.e., damages, under the federal securities laws.

       22 The timing and magnitude of the declines in Super Micro’s stock price negates any inference that the

       23 loss suffered by Plaintiff and other Class members was caused by changed market conditions,

       24 macroeconomic or industry factors or Company-specific facts unrelated to Defendants’ fraudulent

       25 conduct.

       26              137.   Defendants’ false or misleading statements and omissions had their intended effect,

       27 causing Super Micro’s common stock to trade at artificially inflated prices throughout the Class

       28 Period, reaching as high as $28.80 per share on December 19, 2016. The economic loss, i.e.,
1521375_1      FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
               FEDERAL SECURITIES LAWS - 3:18-cv-00838-JST                                                     - 59 -
                Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 63 of 70



            1 damages, suffered by Plaintiff and other members of the Class was a direct and proximate result of

            2 Defendants’ misrepresentations artificially inflating Super Micro’s common stock price and the

            3 subsequent significant declines in the value of Super Micro common stock as the true state of the

            4 Company’s operations was revealed to the market in a series of partial disclosures correcting the

            5 misrepresentations or revealing the economic impact thereof.

            6         138.    Defendants’ false and misleading statements and omissions were revealed to the

            7 market through a series of partial disclosures – some mitigated by further false or misleading

            8 statements or omissions – beginning with the revelation on August 29, 2017, of the Company’s

            9 inability to timely file its FY17 Form 10-K and extending through (and potentially beyond)

       10 November 15, 2018, following the announcements of its suspension from the NASDAQ, its ongoing

       11 investigation into the accounting treatment of thousands of transactions, the estimated impact on the

       12 Company’s historical financial statements and the need for a restatement.

       13                                            NO SAFE HARBOR
       14             139.    Super Micro’s verbal “safe harbor” warnings accompanying its oral forward-looking

       15 statements (“FLS”) issued during the Class Period were ineffective to shield those statements from

       16 liability.

       17             140.    Defendants are also liable for any false or misleading FLS plead because, at the time

       18 each FLS was made, the speaker knew the FLS was false or misleading and the FLS was authorized
       19 or approved by an executive officer of Super Micro who knew that the FLS was false. None of the

       20 historic or present tense statements made by Defendants were assumptions underlying or relating to

       21 any plan, projection or statement of future economic performance, as they were not stated to be such

       22 assumptions underlying or relating to any projection or statement of future economic performance

       23 when made, nor were any of the projections or forecasts made by Defendants expressly related to or

       24 stated to be dependent on those historic or present tense statements when made.

       25             141.    Super Micro’s purported cautionary language is inadequate to insulate Defendants’

       26 false statements under the statutory safe harbor because each of the disclosures is vague and

       27 boilerplate language. And, in multiple instances, the purported risks were referenced as potential or

       28 contingent outcomes when in fact, the purported risks warned of had already come to fruition and
1521375_1       FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
                FEDERAL SECURITIES LAWS - 3:18-cv-00838-JST                                                    - 60 -
                Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 64 of 70



            1 were negatively impacting the Company. For example, warning that “[b]ecause of the inherent

            2 limitations in all control systems, no evaluation of controls can provide absolute assurance that all

            3 control issues and instances of management override or improper acts, if any, have been detected”

            4 and that “[t]hese inherent limitations include the realities that judgments in decision making can be

            5 faulty, and that breakdowns can occur because of simple errors or mistakes” applies to virtually any

            6 company. The language is so vague as to be meaningless. Similarly meaningless are the universally

            7 applicable and contingent statements that:

            8          •      “If we are unable to favorably assess the effectiveness of our internal control
                              over financial reporting, or if our independent auditors are unable to provide
            9                 an unqualified attestation report on our internal control over financial
                              reporting, our stock price could be adversely affected.”
       10
                       •      “If we identify such issues or if we are unable to produce accurate and timely
       11                     financial statements, our stock price may be adversely affected and we may
                              be unable to maintain compliance with Nasdaq listing requirements.”
       12
                       •      “If we fail to maintain effective internal controls in future periods, our
       13                     operating results, financial position and stock price could be adversely
                              affected.”
       14
                                    APPLICABILITY OF PRESUMPTION OF RELIANCE:
       15                                     FRAUD ON THE MARKET
       16              142.   Plaintiff will rely upon the presumption of reliance established by the fraud-on-the-

       17 market doctrine in that, among other things:

       18                     (a)      Defendants made public misrepresentations or failed to disclose material facts

       19 during the Class Period;

       20                     (b)      The omissions and misrepresentations were material;

       21                     (c)      The Company’s stock traded in an efficient market;

       22                     (d)      The misrepresentations alleged would tend to induce a reasonable investor to

       23 misjudge the value of the Company’s stock; and

       24                     (e)      Plaintiff and other members of the Class purchased Super Micro common

       25 stock between the time Defendants misrepresented or failed to disclose material facts and the time

       26 the true facts were disclosed, without knowledge of the misrepresented or omitted facts.

       27              143.   At all relevant times, the market for Super Micro’s common stock was efficient for

       28 the following reasons, among others:
1521375_1       FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
                FEDERAL SECURITIES LAWS - 3:18-cv-00838-JST                                                      - 61 -
                Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 65 of 70



            1                 (a)    As a regulated issuer, Super Micro filed periodic public reports with the SEC

            2 with the exception of its delinquent reports (i.e., its annual reports on Forms 10-K for FY17 and

            3 FY18 ended June 30, 2017 and 2018, respectively, and its quarterly reports on Forms 10-Q for 1Q18

            4 ended September 30, 2017, 2Q18 ended December 31, 2017, 3Q18 ended March 31, 2018 and 1Q19

            5 ended September 30, 2018);

            6                 (b)    Super Micro’s stock traded on the NASDAQ until August 22, 2018, and

            7 thereafter its shares were quoted on the OTC Markets under the trading symbol SMCI; and

            8                 (c)    Super Micro regularly communicated with public investors via established

            9 market communication mechanisms, including through regular dissemination of press releases on the

       10 major news wire services and through other wide-ranging public disclosures, such as

       11 communications with the financial press, securities analysts and other similar reporting services.

       12                                    CLASS ACTION ALLEGATIONS
       13             144.    Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal Rules

       14 of Civil Procedure on behalf of all members of the Class. Excluded from the Class are Defendants

       15 and their families, and directors and officers of Super Micro and their families and affiliates.

       16             145.    The members of the Class are so numerous that joinder of all members is

       17 impracticable. The disposition of their claims in a class action will provide substantial benefits to

       18 the parties and the Court. Super Micro has 48.69 million shares of common stock outstanding.
       19             146.    There is a well-defined community of interest in the questions of law and fact

       20 involved in this case. Questions of law and fact common to the members of the Class which

       21 predominate over questions which may affect individual Class members include:

       22                     (a)    Whether the Exchange Act was violated by Defendants;

       23                     (b)    Whether Defendants omitted or misrepresented material facts;

       24                     (c)    Whether Defendants’ statements omitted material facts necessary in order to

       25 make the statements made, in light of the circumstances under which they were made, not

       26 misleading;

       27                     (d)    Whether Defendants knew, or were deliberately reckless in not knowing, that

       28 their statements were false and misleading;
1521375_1       FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
                FEDERAL SECURITIES LAWS - 3:18-cv-00838-JST                                                      - 62 -
                 Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 66 of 70



            1                  (e)     Whether the price of Super Micro’s common stock was artificially inflated;

            2 and

            3                  (f)     The extent of damage sustained by Class members and the appropriate

            4 measure of damages.

            5          147.    Plaintiff’s claims are typical of those of the Class because Plaintiff and the Class

            6 sustained damages from Defendants’ wrongful conduct.

            7          148.    Plaintiff will adequately protect the interests of the Class and has retained counsel

            8 who are experienced in class action securities litigation. Plaintiff has no interests which conflict

            9 with those of the Class.

       10              149.    A class action is superior to other available methods for the fair and efficient

       11 adjudication of this controversy.

       12                                                   COUNT I
       13          For Violation of §10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
                                                   Against All Defendants
       14
                       150.    Plaintiff incorporates ¶¶1-149 by reference.
       15
                       151.    During the Class Period, Defendants disseminated or approved the false statements
       16
                specified above, which they knew, or were deliberately reckless in not knowing, were misleading in
       17
                that they contained misrepresentations and failed to disclose material facts necessary in order to
       18
                make the statements made, in light of the circumstances under which they were made, not
       19
                misleading.
       20
                       152.    Defendants violated §10(b) of the Exchange Act and Rule 10b-5 promulgated
       21
                thereunder in that they:
       22
                               (a)     Employed devices, schemes, and artifices to defraud;
       23
                               (b)     Made untrue statements of material facts or omitted to state material facts
       24
                necessary in order to make the statements made, in light of the circumstances under which they were
       25
                made, not misleading; or
       26

       27

       28
1521375_1       FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
                FEDERAL SECURITIES LAWS - 3:18-cv-00838-JST                                                     - 63 -
                 Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 67 of 70



            1                  (c)    Engaged in acts, practices, and a course of business that operated as a fraud or

            2 deceit upon Plaintiff and others similarly situated in connection with their purchases of Super Micro

            3 common stock during the Class Period.

            4          153.    Plaintiff and the Class have suffered damages in that, in reliance on the integrity of

            5 the market, they paid artificially inflated prices for Super Micro’s common stock. Plaintiff and the

            6 Class would not have purchased Super Micro common stock at the prices they paid, or at all, if they

            7 had been aware that the market prices had been artificially and falsely inflated by Defendants’

            8 misleading statements.

            9          154.    As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and the

       10 other members of the Class suffered damages in connection with their purchases of Super Micro

       11 common stock during the Class Period.

       12                                                   COUNT II
       13                                For Violation of §20(a) of the Exchange Act
                                                   Against All Defendants
       14
                       155.    Plaintiff incorporates ¶¶1-154 by reference.
       15
                       156.    The Individual Defendants acted as controlling persons of Super Micro within the
       16
                meaning of §20(a) of the Exchange Act. By virtue of their positions and their power to control
       17
                public statements about Super Micro, the Individual Defendants had the power and ability to control
       18
                the actions of Super Micro and its employees. Super Micro controlled the Individual Defendants and
       19
                its other officers and employees. By reason of such conduct, Defendants are liable pursuant to
       20
                §20(a) of the Exchange Act.
       21

       22

       23

       24

       25

       26

       27

       28
1521375_1       FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
                FEDERAL SECURITIES LAWS - 3:18-cv-00838-JST                                                       - 64 -
                Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 68 of 70



            1                                       PRAYER FOR RELIEF
            2          WHEREFORE, Plaintiff prays for relief and judgment, as follows:

            3          A.     Determining that this action is a proper class action and certifying Plaintiff as Class

            4 representatives under Rule 23 of the Federal Rules of Civil Procedure and Plaintiff’s counsel as Lead

            5 Counsel;

            6          B.     Awarding compensatory damages in favor of Plaintiff and the other Class members

            7 against all Defendants, jointly and severally, for all damages sustained as a result of Defendants’

            8 wrongdoing, in an amount to be proven at trial, including interest thereon;

            9          C.     Awarding Plaintiff and the Class their reasonable costs and expenses incurred in this

       10 action, including counsel fees and expert fees; and

       11              D.     Such equitable, injunctive or other relief as may be deemed appropriate by the Court.

       12                                               JURY DEMAND
       13              Plaintiff demands a trial by jury.

       14 DATED: January 22, 2019                              ROBBINS GELLER RUDMAN
                                                                & DOWD LLP
       15                                                      SHAWN A. WILLIAMS
                                                               DANIEL J. PFEFFERBAUM
       16                                                      ARMEN ZOHRABIAN

       17

       18                                                                   s/ Daniel J. Pfefferbaum
                                                                          DANIEL J. PFEFFERBAUM
       19
                                                               Post Montgomery Center
       20                                                      One Montgomery Street, Suite 1800
                                                               San Francisco, CA 94104
       21                                                      Telephone: 415/288-4545
                                                               415/288-4534 (fax)
       22
                                                               Lead Counsel for Plaintiffs
       23

       24

       25

       26

       27

       28
1521375_1       FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
                FEDERAL SECURITIES LAWS - 3:18-cv-00838-JST                                                      - 65 -
                Case 3:18-cv-00838-JST Document 61 Filed 01/22/19 Page 69 of 70



            1                                     CERTIFICATE OF SERVICE

            2          I hereby certify under penalty of perjury that on January 22, 2019, I authorized the electronic

            3 filing of the foregoing with the Clerk of the Court using the CM/ECF system which will send

            4 notification of such filing to the e-mail addresses on the attached Electronic Mail Notice List, and I

            5 hereby certify that I caused the mailing of the foregoing via the United States Postal Service to the

            6 non-CM/ECF participants indicated on the attached Manual Notice List.

            7                                                                  s/ Daniel J. Pfefferbaum
                                                                             DANIEL J. PFEFFERBAUM
            8
                                                                   ROBBINS GELLER RUDMAN
            9                                                           & DOWD LLP
                                                                   Post Montgomery Center
       10                                                          One Montgomery Street, Suite 1800
                                                                   San Francisco, CA 94104
       11                                                          Telephone: 415/288-4545
                                                                   415/288-4534 (fax)
       12                                                          E-mail: dpfefferbaum@rgrdlaw.com
       13

       14

       15

       16

       17

       18
       19

       20

       21

       22

       23

       24

       25

       26

       27

       28
1521375_1       FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT FOR VIOLATION OF THE
                FEDERAL SECURITIES LAWS - 3:18-cv-00838-JST
1/22/2019      Case 3:18-cv-00838-JST Document 61    CAND-ECF-
                                                         Filed 01/22/19 Page 70 of 70
Mailing Information for a Case 3:18-cv-00838-JST Hessefort v. Super Micro Computer, Inc. et al
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

      Daniel Scott Carlton
      scottcarlton@paulhastings.com,melmanahan@paulhastings.com,lindayoung@paulhastings.com,nicolasmorgan@paulhastings.com

      Richard Martin Heimann
      rheimann@lchb.com

      Stephen D. Hibbard
      sdhibbard@jonesday.com,jctang@jonesday.com,cdelacroix@jonesday.com,jvallette@jonesday.com,marniephillips@jonesday.com,jjew@jonesday.com

      J Alexander Hood , II
      ahood@pomlaw.com,abarbosa@pomlaw.com

      Lester Rene Hooker
      lhooker@saxenawhite.com,e-file@saxenawhite.com,cwallace@saxenawhite.com

      Jeremy A Lieberman
      jalieberman@pomlaw.com,disaacson@pomlaw.com,abarbosa@pomlaw.com,lpvega@pomlaw.com

      Katherine Collinge Lubin
      klubin@lchb.com,rtexier@lchb.com

      Tricia Lynn McCormick
      triciam@rgrdlaw.com,e_file_sd@rgrdlaw.com

      Nicolas Morgan
      nicolasmorgan@dlapiper.com,jette.brasher@dlapiper.com

      Jennifer Pafiti
      jpafiti@pomlaw.com,disaacson@pomlaw.com,abarbosa@pomlaw.com,jpalazzolo@pomlaw.com

      Daniel Jacob Pfefferbaum
      DPfefferbaum@rgrdlaw.com,smorris@rgrdlaw.com,khuang@rgrdlaw.com,mburch@rgrdlaw.com,abell@rgrdlaw.com,e_file_sd@rgrdlaw.com,6064570420@filings.do

      Laurence M. Rosen
      lrosen@rosenlegal.com,larry.rosen@earthlink.net

      Shawn A. Williams
      shawnw@rgrdlaw.com,kmccarty@rgrdlaw.com,e_file_sd@rgrdlaw.com,1101510420@filings.docketbird.com

      Armen Zohrabian
      AZohrabian@rgrdlaw.com

Manual Notice List

The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore require manual noticing). You may wish to use your mouse
to select and copy this list into your word processing program in order to create notices or labels for these recipients.

   (No manual recipients)




https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?384319559508919-L_1_0-1                                                                                                  1/1
